ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_06_FR.txt. OPINION DISSIDENTE DE M. SKUBISZEWSKI

[Traduction]

TABLE DES MATIÈRES

224

Paragraphes
Introduction: points de dissidence et points d’accord 1-2
I. LES FAITS ESSENTIELS CONCERNANT LE TIMOR ORIENTAL 3-32
Historique 4
La loi constitutionnelle portugaise et la politique appliquée par
le Portugal à ses colonies, y compris le Timor oriental, préa-
lablement à la révolution démocratique de 1974 5-6
Les mesures adoptées par l'Organisation des Nations Unies avant
1974 7-9
La nouvelle attitude du Portugal (1974) 10-12
Le changement de la situation au Timor oriental en 1974 et en
1975, y compris l'invasion et l’occupation par l’Indonésie 13-16
La réaction de Organisation des Nations Unies 17-22
Attitude à l’égard de la présence de ’Indonésie au Timor orien-
tal 23-27
Le traité relatif au «Timor Gap» 28-32
Il. L’EXISTENCE DU DIFFEREND 33-39
Le différend dont la Cour est saisie 34-38
La question portée devant les organes politiques 39
III. COMPÉTENCE, RECEVABILITE, OPPORTUNITE 40-112
A. Compétence 40-96
Le droit et la justice 42-48
La premiére conclusion du Portugal 49-58
Distinction entre la mise en jeu d’intéréts et la détermination
de droits ou devoirs 59-67
Le droit des Nations Unies sur la question de savoir si
l'Indonésie est une partie indispensable 68-81
Objet de la décision 82-88
Contrôle de l’Indonésie sur le Timor oriental 89-92
Le traité relatif au «Timor Gap» 93-96
B. Recevabilité 97-104
Généralités 97-99
La qualité pour agir de Etat demandeur 100-104
C. L’«opportunité judiciaire» 105-112
Généralités 105-108
S'agit-il d’un différend justiciable ? 109-112

138
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI)

IV. LE TERRITOIRE DU TIMOR ORIENTAL
A. Le Statut

Maintien du statut
La position de l'Australie
Reconnaissance et non-reconnaissance

B. L’autodétermination

«Les principes essentiels »
La position de l’Australie
Erosion par suite de l’acceptation du fait accompli

C. La puissance administrante

La puissance administrante en tant que composante du sta-
tut du Territoire

La puissance administrante en tant que souverain

Continuité de la qualité de puissance administrante du Por-
tugal

V. CONCLUSION

225

113-153
113-133

114-116
117-121
122-133

134-141

134-138
139-140
141

142-155

142
143-146

147-155
156-167

139
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 226

1. Il m'est impossible de souscrire à l’arrêt de la Cour qui dit que:

«elle ne saurait, en l’espèce, exercer la compétence à elle conférée par
les déclarations faites par les Parties conformément au paragraphe 2
de l’article 36 de son Statut, pour statuer sur le différend porté
devant elle par la requête de la République portugaise» (arrêt,
par. 38).

Je ne suis pas non plus à même de souscrire aux motifs sur lesquels cette
conclusion se fonde.

2. En revanche, je souscris au rejet par la Cour de l’exception de l’Aus-
tralie selon laquelle «il n’existerait pas véritablement de différend» entre
elle et le Portugal (arrêt, par. 21-22). Je partage l'avis de la Cour lorsque,
dans les motifs de l’arrêt, elle note que «pour les deux Parties le Terri-
toire du Timor oriental demeure un territoire non autonome et son
peuple a le droit à disposer de lui-même» (ibid., par. 37). On pourrait
dire que limiter la pertinence du statut du Territoire et dudit droit à la
position des Parties constitue le minimum absolu. Toutefois, cette ap-
proche relève plus de la méthode que du fond: la Cour est elle-même
d’avis que le Timor oriental continue d’avoir juridiquement le statut de
territoire non autonome et que lui est applicable le principe de l’auto-
détermination. Je suis persuadé que cette réaffirmation du droit par la
Cour est importante pour la position que le Portugal a prise dans la pré-
sente instance et prend au-delà de cette instance. La réaffirmation dans
l’arrêt est importante pour un règlement équitable de la question du
Timor oriental. Je crois que tous ceux qui ont à cœur les buts et principes
des Nations Unies doivent féliciter la Cour de ce dictum.

I. LES FAITS ESSENTIELS CONCERNANT LE TIMOR ORIENTAL

3. Dans les paragraphes 11 à 18, l’arrêt rappelle brièvement les faits
dont il est nécessaire d’avoir connaissance pour comprendre le différend.
La présente section est une sorte de supplément à la description qui figure
dans l'arrêt.

Historique

4. Les navigateurs portugais puis néerlandais débarquent sur l’île de
Timor au XVI siècle. Au cours de la conquête coloniale, la partie orien-
tale de l’île est acquise à la souveraineté portugaise et la partie occidentale
à celle des Pays-Bas. C’est en 1859 qu’une frontière est tracée aux termes
d’un traité conclu par les deux Etats. La convention et la déclaration de
1893 et une autre convention de 1904 portent également sur cette ques-
tion frontalière. En 1914, les Pays-Bas et le Portugal sont parties à un
arbitrage concernant une partie de ladite frontière. En 1941-1942, les

140
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 227

forces néerlandaises et australiennes entrent au Timor portugais pour
le défendre contre l’invasion japonaise. Elles n’y parviennent pas et l’île
est occupée par les Japonais jusqu’à la fin de la seconde guerre mondiale.
Les autorités portugaises reviennent alors au Timor oriental. Par aïlleurs,
à la suite de l’accession à l’indépendance de l’Indonésie désormais re-
connue comme Etat, il est mis fin à la souveraineté néerlandaise sur le
Timor occidental et cette région fait désormais partie du territoire indo-
nésien.

La loi constitutionnelle portugaise et la politique
appliquée par le Portugal à ses colonies, y compris le Timor oriental,
préalablement à la révolution démocratique de 1974

5. Aux termes de la loi constitutionnelle portugaise, le Timor oriental
était une colonie ou dépendance du Portugal et, par conséquent, faisait
partie du territoire portugais. Le Timor oriental était qualifié soit de
«colonie» soit de «province d’outre-mer». La constitution de 1933 retient
la seconde expression. Celle-ci énonce une notion juridique: la région en
question fait partie de Etat unitaire du Portugal et ses populations font
partie de la nation portugaise. A l’époque, le chef d'Etat définit comme
suit la situation au regard de la constitution: «les provinces d'outre-mer
sont déjà indépendantes avec l’indépendance de la nation» (mémoire,
par. 1.07). Mais la constitution maintient le concept de «métropole»,
concept qui est en opposition formelle avec l'interprétation donnée ci-
dessus dans la phrase citée. Autrement dit, la loi constitutionnelle portu-
gaise nie aux peuples coloniaux le droit de disposer d'eux-mêmes et de ce
fait empêche les colonies d’accéder à l’indépendance. L'article I de la
constitution de 1933 interdit l’aliénation de toute parcelle du territoire
national; le Timor oriental ainsi que toutes les autres colonies sont alors
un élément constitutif de ce territoire. Par suite, quand il est admis à
lOrganisation des Nations Unies (1955), le Portugal s’oppose à l’applica-
tion du chapitre XI de la Charte à ses possessions d'outre-mer, y compris
le Timor oriental. Pendant quelques années, le gouvernement de Lis-
bonne réussit à empêcher l'Organisation de soumettre les colonies portu-
gaises au régime prévu par ledit chapitre, mais à partir de 1960 le Timor
oriental est qualifié par l'Organisation des Nations Unies de territoire
non autonome (résolution 1542 (XV) de l’Assemblée générale).

6. En 1971, les provinces d’outre-mer sont qualifiées, aux termes de la
loi portugaise, de «régions dotées de l’autonomie politique et administra-
tive, pouvant prendre le nom d’Etats» (mémoire, par. 1.07). Toutefois, ce
nouveau classement ne modifie en rien la façon dont le Timor oriental
(ainsi que les autres colonies portugaises) est traité dans les affaires inté-
rieures de l’Etat ni l'attitude du Portugal à l’égard de application du
chapitre XI de la Charte. D'ailleurs, comment aurait-il pu y avoir modi-
fication du moment que ces colonies continuaient de faire partie de l’Etat
unitaire? La rupture intervient trois ans plus tard avec l’avènement de la
démocratie au Portugal.

141
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 228

Les mesures adoptées par l'Organisation des Nations Unies avant 1974

7. L'Organisation des Nations Unies a eu du mal à mettre en place, en
ce qui concerne les colonies portugaises, un état de choses qui soit
conforme à la Charte.

8. Dans sa résolution 180 (1963), le Conseil de sécurité invite le Por-
tugal à «reconnaître immédiatement le droit des peuples qu’il administre
à l’autodétermination et à l’indépendance» (par. 5, lettre a)) et affirme
que

«la politique du Portugal, qui prétend que les territoires qu’il admi-
nistre sont des «territoires d'outre-mer» et font partie intégrante du
Portugal métropolitain est contraire aux principes de la Charte et
aux résolutions pertinentes de l’Assemblée générale et du Conseil de
sécurité» (par. 2).

Le Conseil renouvelle les mêmes appels et les mêmes affirmations dans
ses résolutions 183 (1963) et 218 (1965). Dans sa résolution 312 (1972), le
Conseil de sécurité réaffirme «le droit inaliénable des peuples de l’Angola,
du Mozambique et de la Guinée (Bissau) à l’autodétermination et à
l’indépendance» et reconnaît «la légitimité de la lutte qu’ils mènent pour
jouir de ce droit» (par. 1). On retrouve la même attitude dans la résolu-
tion 322 (1972) du Conseil et dans les résolutions 2270 (XXII), 2395
(XXIID et 2507 (XXIV) de l’Assemblée générale.

9. L'Organisation des Nations Unies décide également de prendre des
mesures allant plus loin que de simples invitations et affirmations. Dans
sa résolution 180 (1963), le Conseil de sécurité prie

«tous les Etats de s’abstenir immédiatement d’apporter au Gouver-
nement portugais toute assistance lui permettant de poursuivre la
répression contre les populations des territoires qu’il administre et de
prendre toutes mesures pour empêcher la vente et la fourniture à
cette fin d’armes et d'équipements militaires au Gouvernement por-
tugais» (par. 6).

Le Conseil de sécurité formule des demandes et des appels du même
ordre dans ses résolutions 218 (1965) et 312 (1972) et l’Assemblée géné-
rale fait de même dans ses résolutions 2270 (XXID, 2395 (XXII) et 2507
(XXIV). Dans cette dernière résolution, l’Assemblée générale demande en
outre à tous les Etats, aux institutions spécialisées des Nations Unies et à
toutes les organisations internationales intéressées d’«accroître [... leur]
aide morale et matérielle aux peuples des territoires sous domination por-
tugaise luttant pour leur liberté et leur indépendance» (par. 11).

La nouvelle attitude du Portugal (1974)

10. Il ne faut pas s'étonner que le Mouvement des forces armées
(MFA) qui déclenche la révolution démocratique du 25 avril 1974 (connue
sous le nom de «révolution des œillets») tienne à chercher une solution
politique et non plus militaire au problème colonial. C’est la guerre

142
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 229

coloniale menée par le Portugal d’avant 1974 en Afrique (en Angola, en
Guinée-Bissau et au Mozambique) qui est la cause directe de la révolution.
Le premier gouvernement provisoire parle de l’autodétermination des colo-
nies. Cette politique s’exprime dans le décret-loi 203/74. Un autre texte
législatif, la loi constitutionnelle 7/74, dispose en son article premier que

«la solution des guerres en territoire d’outre-mer est politique et non
militaire ... [et] entraîne, conformément à la Charte des Nations
Unies, la reconnaissance par le Portugal du droit à l’autodétermina-
tion des peuples»

et à l’article 2 que

«la reconnaissance du droit à l’autodétermination, avec toutes ses
conséquences, comprend l’acceptation de l’indépendance des terri-
toires d’outre-mer et la dérogation à la partie correspondante de
Particle premier de la constitution politique de 1933».

11. Dans sa résolution 3294 (XXIX), l’Assemblée générale des Nations
Unies accueille avec satisfaction la nouvelle politique du Portugal. Cette
politique est conforme à la Charte.

12. La loi constitutionnelle 7/75 réaffirme «le droit du peuple de
Timor à l’autodétermination, ... conformément aux résolutions perti-
nentes de l'Organisation des Nations Unies...» (article premier). On peut
ajouter que l’article 307 de la constitution portugaise de 1976 sauvegarde
le «droit à l'indépendance» du Timor oriental tandis que l’article 293 de
la constitution de 1989 (celle qui est actuellement en vigueur) est plus
large puisqu'il fait état du «droit à l’autodétermination et à l’indépen-
dance».

Le changement de la situation au Timor oriental en 1974 et en 1975,
y compris l'invasion et l'occupation par l'Indonésie

13. Contrairement aux autres colonies portugaises, il n’y a pas eu au
Timor oriental de mouvement de libération ni de lutte armée, bien que
des troubles sporadiques ou autres manifestations de tension s’y soient
produits. En 1974, il s’y est constitué trois associations politiques: lUniäo
Democratica Timorense (UDT), d’abord favorable à une autonomie pro-
gressive puis à l’octroi de l’indépendance après une période d’association
avec le Portugal, avant d’opter en définitive pour Punion avec l’Indoné-
sie; le Frente Revolucionäria de Timor-Leste Independente (FRETILIN,
mouvement portant initialement un autre nom), partisan de l’indépen-
dance; et l’Associaçäo Popular Democrätica Timorense (APODETI),
favorable à l'intégration dans l’Indonésie. Par la suite, l’'UDT adhère à
un groupe de partis pro-indonésiens connus collectivement sous le nom
de Mouvement anti-communiste (MAC).

14. En 1975, le Portugal a engagé des consultations avec ces organisa-
tions sur l’avenir du Territoire. Il fallait choisir entre l’indépendance,
l'intégration dans un Etat autre que le Portugal (à savoir, concrètement,

143
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 230

l'Indonésie), ou l’association avec le Portugal. A Lisbonne, le gouverne-
ment procédait aux préparatifs d’une élection générale sur Vile. Le projet
consistait à mettre en place une assemblée populaire. Entre-temps, des
élections locales eurent lieu. Mais immédiatement après celles-ci, PUDT a
déclenché un coup d'Etat. Le FRETILIN a réagi en organisant un
«contre-coup». La capitale du territoire, Dili, est tombée alors aux mains
du FRETILIN. Les divers mouvements politiques ont pris part aux com-
bats. Les autorités portugaises ont souligné qu’elles ne prenaient parti
pour aucun de ces mouvements. Pour des raisons de sécurité elles ont
quitté la capitale les 26 et 27 août 1975 pour s’installer sur l’île d’Atauro,
qui fait partie du territoire.

15. Tandis que les organisations politiques du Timor oriental conti-
nuaient de mener des politiques divergentes au sujet de l’avenir du Ter-
ritoire, le Portugal organisait de nouveaux entretiens avec ces mouve-
ments ainsi que des négociations entre eux. Mais la situation est devenue
plus complexe quand, en novembre 1975, le MAC a proclamé linté-
gration du Timor oriental à l’Indonésie et que, le 28 novembre 1975, le
FRETILIN, de son côté, a proclamé la création de la République démo-
cratique du Timor oriental (RDTL). L’Organisation des Nations Unies
n’a pas considéré que ces proclamations donnaient effet au droit à l’auto-
détermination du Timor oriental (en 1984, le FRETILIN lui-même a
renoncé à prétendre à l’existence de la RDTL).

16. La situation était en discussion à l’Assemblée générale des Nations
Unies quand, le 7 décembre 1975, les forces armées indonésiennes ont
envahi et occupé le Timor oriental. Le 8 décembre 1975, les autorités por-
tugaises ont quitté le territoire.

La réaction de l'Organisation des Nations Unies

17. Aux paragraphes 14 à 16 de l’arrêt, la Cour décrit la position
adoptée par l'Organisation des Nations Unies, en particulier à la lumière
des résolutions adoptées par le Conseil de sécurité (en 1975-1976) et l’Assem-
blée générale (de 1975 à 1982) après l’invasion et l'occupation par l’Indo-
nésie. Je me bornerai à formuler quelques observations supplémentaires.

18. Premièrement, outre qu’il demande au «Gouvernement indonésien
de retirer sans plus tarder toutes ses forces du territoire», le Conseil de
sécurité déplore également l’«intervention» de ces forces au Timor orien-
tal et se dit profondément préoccupé par «la détérioration de la situa-
tion au Timor oriental», y compris par «les pertes en vies humaines»
constatées (résolution 384 (1975), septième, huitième et neuvième ali-
néa du préambule; cette résolution est ensuite rappelée dans la résolu-
tion 389 (1976) du Conseil). De même, l’Assemblée générale «/d/éplore
vivement l'intervention militaire» (résolution 3485 (XXX), par. 4). Dans
sa résolution suivante (31/53, par. 4), l’Assemblée dit à nouveau qu’elle
déplore vivement «le refus persistant du Gouvernement indonésien
d'observer les dispositions» des précédentes résolutions. L’Assemblée
réaffirme cette prise de position dans ses résolutions 32/34 (par. 2) et

144
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSK1) 231

33/39 (par. 2). L’Assemblée se dit également «/p/rofondément préoccupée
par la situation critique» dans le Territoire (formule qui devient par la
suite «par la situation toujours critique») résultant de l’intervention et,
dans les résolutions ultérieures, résultant aussi «du refus persistant du
Gouvernement indonésien d’appliquer les dispositions des résolutions
pertinentes de l’Assemblée générale et du Conseil de sécurité» (résolu-
tions citées et résolution 33/39). |

19. Deuxièmement, en 1980, l’Assemblée générale accueille avec satis-
faction «l'initiative diplomatique prise par le Gouvernement portugais,
qui marque un premier pas vers le libre exercice par le peuple du Timor
oriental de son droit à l’autodétermination et à l’indépendance» (résolu-
tion 35/27, par. 3). En 1981, l’Assemblée prend note

«de l’initiative du Gouvernement portugais, énoncée dans le com-
muniqué du conseil des ministres du Portugal publié le 12 septembre
1980, et invite la puissance administrante à poursuivre ses efforts en
vue d’assurer que le peuple du Timor oriental exerce comme il
convient son droit à l’autodétermination et à l’indépendance, confor-
mément à la résolution 1514 (XV) de l’Assemblée générale, et à faire
rapport au comité spécial chargé d'étudier la situation en ce qui
concerne l’application de la déclaration sur l’octroi de lindépen-
dance aux pays et aux peuples coloniaux pour l’informer de l’état
d'avancement de cette initiative» (résolution 36/50, par. 4).

Il convient de noter qu’il y a un lien entre l’action du Portugal et le
déroulement des «consultations» actuelles de Genève menées sous les
auspices du Secrétaire général de l'Organisation des Nations Unies avec
«toutes les parties directement intéressées» (résolution 37/30, par. 1),
c’est-à-dire «le Portugal, en sa qualité de puissance administrante, et les
représentants du peuple du Timor oriental, ainsi que l’Indonésie» (réso-
lution 36/50, par. 3).

20. Troisièmement, tant que ces «consultations» se poursuivent, aucun
des principaux organes politiques de l'Organisation des Nations Unies ne
peut pratiquement adopter de résolution sur le Timor oriental, ce qui, du
reste, n’est pas nécessaire.

21. Quatrièmement, l’arrêt fait état de résolutions de l'Organisation
des Nations Unies «qui ne font pas spécifiquement référence au Portugal
comme puissance administrante» mais qui, toutefois, «rappellent une ou
plusieurs autres résolutions où le Portugal est mentionné comme telle»
(arrêt, par. 15). Autrement dit, la non-désignation en l’occurrence n’a pas
d’importance. Il convient d’ajouter que le silence de trois résolutions est
plus apparent que réel. Ces résolutions évoquent en effet des déclarations
du Portugal mais celui-ci n’a fait ces déclarations qu’en sa qualité de
puissance administrante (résolution 389 (1976) du Conseil de sécurité;
résolutions 31/53 et 32/34 de l’Assemblée générale). En réalité, il n’y a
guère qu’une résolution, la résolution 33/39 adoptée par l’Assemblée
générale en 1978, qui ne fait aucune allusion au Portugal. Elle rappelle
cependant des résolutions dans lesquelles figure une référence au Portugal.

145
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 232

22. Cinquièmement, les dispositions des résolutions évoquées aux para-
graphes 17 à 21 ci-dessus sont muettes sur la question des droits de
l’homme. Toutefois, dans les résolutions qu’elle adopte de 1975 à 1982,
l’Assemblée générale rappelle les principes de la Charte et de la déclara-
tion sur l'octroi de l'indépendance aux pays et aux peuples coloniaux
(résolution 1514 (XV)). Certains de ces principes protègent expressément
les droits de l’homme. Tous les ans, l’Assemblée a dit qu’elle avait exa-
miné le chapitre pertinent du rapport du Comité des Vingt-Quatre. Là
encore, le souci des droits de l’homme dans les colonies a toujours fait
partie des travaux de cet organe. Dans sa résolution 37/30, l’Assemblée
prend acte à la fois du rapport du Secrétaire général et de la résolu-
tion 1982/20 de la sous-commission de la lutte contre les mesures discrimi-
natoires et de la protection des minorités. Le nom de la sous-commission
est éloquent. Ainsi, l’élément relatif aux droits de l’homme est également
présent, fût-ce indirectement, et il est pertinent pour pouvoir apprécier la
situation au Timor oriental. Il y a d’ailleurs également un lien direct: la
résolution adoptée en 1993 par la Commission des droits de l’homme sur
la violation des droits de l’homme et des libertés fondamentales au Timor
oriental (Nations Unies, doc. E/CN.4/1993/L.81/Rev.1).

Attitude à l'égard de la présence de l'Indonésie au Timor oriental

23. Le 31 mai 1976, une assemblée populaire réunie dans la capitale du
Timor oriental, Dili, sous occupation indonésienne, adresse a l’Indonésie
une pétition en faveur de l’intégration (Nations Unies, doc. S/12097,
annexe II). Des observateurs officiels venus de l’Arabie saoudite, de
l'Inde, de l’Indonésie, de l’Iran, de la Malaisie, de la Nouvelle-Zélande,
du Nigéria et de la Thaïlande assistent à cette réunion. Dans les rapports
sur ces événements, il est fait mention des «vœux du peuple» ultérieure-
ment «vérifiés» par une équipe d’enquêteurs du Parlement national indo-
nésien. Certains observateurs diplomatiques étrangers accompagnent cette
équipe pendant son enquête. Mais l'Organisation des Nations Unies n’est
représentée à aucune des différentes phases de cette action. Le Parlement
indonésien incorpore le Timor oriental à l'Indonésie le 16 juillet 1976.
Conformément à la loi indonésienne, le Timor oriental devient partie
intégrante du territoire indonésien et constitue la vingt-septième province
du pays.

24. L'Organisation des Nations Unies a clairement refusé et continue
de refuser de reconnaître la situation créée au Timor oriental par l’inva-
sion, l’occupation et l’annexion indonésiennes. En 1976, l’Assemblée
générale, au paragraphe 5 de sa résolution 31/53, dit qu’elle

« Rejette l’allégation selon laquelle le Timor oriental a été intégré à
l'Indonésie, dans la mesure où la population du Territoire n’a pas été
en mesure d’exercer librement son droit à l’autodétermination et à
l’indépendance. »

Le même rejet figure au paragraphe 3 de la résolution 32/34.

146
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 233

25. L’arrét souligne que l’Australie a reconnu l’incorporation du Timor
oriental à l’Indonésie (arrêt, par. 17).

26. D’autres Etats ont également reconnu cette incorporation, d’une
façon ou d’une autre, parfois de facto seulement et sans aller jusqu’à
confirmer que l’autodétermination avait eu lieu. Selon les informations
contenues dans le contre-mémoire et la duplique de l’Australie (par. 175
et 45-48, respectivement), il s’agit, dans l’ordre alphabétique des Etats
suivants: Bangladesh, Etats-Unis d'Amérique, Inde, Iran, Iraq, Jordanie,
Malaisie, Maroc, Papouasie-Nouvelle-Guinée, Philippines, Singapour,
Suède, Suriname et Thaïlande. Je n’ai pas énuméré tous les Etats men-
tionnés par l’Australie comme «reconnaissant l’incorporation du Timor
oriental» (contre-mémoire, titre du paragraphe 175) ou reconnaissant «la
réalité de l’autorité indonésienne» (duplique, par. 44). La raison pour
laquelle j’ai omis certains Etats (inclus par l’ Australie) est qu'après avoir
examiné leurs déclarations je doute qu’on puisse les considérer comme
ayant procédé à une telle reconnaissance (par exemple, la Nouvelle-
Zélande, duplique, par. 48). Qui plus est, il est permis d’hésiter s’agissant
de certains des Etats précités. Somme toute, les Etats ayant reconnu
ledit statut sont peu nombreux.

27. On étudiera plus loin, au paragraphe 122, le point de savoir si les
clauses territoriales figurant dans certaines conventions fiscales conclues
par divers autres Etats avec l’Indonésie reconnaissent implicitement la
souveraineté de celle-ci sur le Timor oriental.

Le traité relatif au « Timor Gap»

28. Dans ses conclusions 2 à 5, le Portugal (arrêt, par. 10) formule plu-
sieurs demandes liées au fait que l’Australie a conclu ce traité.

29. Les accords conclus par l'Australie et l'Indonésie le 18 mai 1971
et le 9 octobre 1972 au sujet de leurs droits respectifs sur le plateau con-
tinental dans les zones des mers d’Arafura et de Timor n’ont pas porté
sur la délimitation de la zone faisant face à la côte du Timor oriental. Ces
accords ménageaient donc, dans la délimitation du plateau continental
situé dans ces mers, une sorte d’ouverture, le «Timor Gap». Cette appel-
lation a été par extension donnée ensuite à toute la zone située entre le
Timor oriental et l'Australie. Les limites définies dans ces accords tra-
çaient toute la frontière du plateau continental entre l'Australie et l’Indo-
nésie. Mais il n’était pas tracé de frontière dans la zone située entre
l'Australie et le Timor oriental. De l’avis du Portugal (mémoire,
par. 2.01),

«les accords de 1971 et de 1972, et spécialement ce dernier, signifient
la reconnaissance par l’Australie que la question des droits sur le
plateau continental entre territoires dont les côtes se font face et celle
de la délimitation «frontale» du plateau dans la zone dite du « Timor
Gap», c’est-à-dire dans la zone en vis-à-vis du Timor oriental, ne

147
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 234

concernaient que l'Australie elle-même et ce territoire. Une telle
reconnaissance est, par ailleurs, pleinement confirmée par les contacts
établis entre l’Australie et le Portugal, entre 1970 et 1974, au sujet de
l'ouverture formelle de négociations pour la délimitation du plateau
dans la zone en cause, ainsi que par le différend qui surgit entre eux
par suite notamment de la concession octroyée par le Portugal à
Oceanic Exploration Company Ltd.»

30. L'Australie a changé d’attitude une fois que l'Indonésie s’est assuré
le contrôle effectif du Timor oriental. En 1979, l’Australie et l'Indonésie
ont entamé des négociations concernant l’exploration, l’exploitation et la
délimitation du plateau continental situé dans la zone du «Timor Gap».
Les deux Etats sont convenus de s’abstenir de pêcher dans une zone com-
prenant le «Timor Gap» (mémorandum d’accord de 1981). En attendant
la délimitation du plateau continental du «Timor Gap» ils ont signé éga-
lement, le 11 décembre 1989, le traité relatif à la zone de coopération éta-
blie dans un secteur situé entre la province indonésienne du Timor orien-
tal et !’Australie septentrionale (connu sous le nom de traité relatif au
«Timor Gap»). Cette zone est destinée à permettre l’exploration et
l'exploitation des ressources pétrolières du plateau continental du «Timor
Gap». Ladite zone, qui couvre à peu près 67 800 kilomètres carrés, est
divisée en trois aires: l’aire A au centre, la plus grande, avec approxima-
tivement 62 000 kilomètres carrés), l’aire B, au sud, et l’aire C, au nord.
Les aires B et C sont des espaces d’exploration, d’exploitation et de juri-
diction de l’Australie et de l’Indonésie respectivement. Toutefois, chaque
Etat a droit à certaines notifications concernant Paire de Pautre Etat et à
une partie des revenus perçus. L’aire A est un espace d’exploration,
d’exploitation et de juridiction conjointes. A cette fin, les deux Etats ont
créé une autorité conjointe placée sous le contrôle d’un conseil ministériel
bilatéral.

31. Depuis 1985, le Portugal, en sa qualité de puissance administrante,
n’a cessé de protester auprès de l’Australie, tout d’abord contre les négo-
ciations que celle-ci avait engagées avec l’Indonésie puis contre la conclu-
sion du traité lui-même. L'Australie a exclu toute négociation avec le
Portugal sur le «Timor Gap».

32. Les renseignements disponibles font ressortir que la zone du
«Timor Gap» est très riche en pétrole et en gaz naturel.

II. L’EXISTENCE DU DIFFEREND

33. Si je suis en désaccord avec Ja décision de la Cour concernant sa
compétence, et c’est là l’essentiel de toute l’affaire, je suis évidemment du
même avis que la Cour pour ce qui est de l'existence d’un différend entre
les Parties. Dans la présente section, par conséquent, mon opinion n’est
pas dissidente mais simplement individuelle.

148
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 235

Le différend dont la Cour est saisie

34, La Cour a raison de rejeter l’exception de l’Australie suivant
laquelle il n’existe pas de «différend» Popposant au Portugal (arrêt,
par. 22).

35. La première démarche qui s’impose est manifestement de s’assurer
qu'il y a bien différend. En l’absence de différend, les questions de com-
pétence et de recevabilité, par définition, ne se poseraient pas. L'Australie
introduit une distinction entre le différend «allégué» et le différend «véri-
table» (contre-mémoire, par. 4-17) et elle s’appuie sur «le caractère abs-
trait et irréel du «différend» présenté par le Portugal» (duplique,
par. 34). Elle met parfois le mot de différend lui-même entre guillemets
(comme dans la citation précédente) et elle dit aussi «s’il y a litige»
(contre-mémoire, par. 2). Mais la prétendue non-existence du différend
ne fait pas l’objet d’une argumentation systématique ni exhaustive. L'Etat
défendeur n’est pas allé, semble-t-il, jusqu’au bout, c’est-à-dire qu'il ne
rejette pas une fois pour toutes l’idée qu’il y ait un différend entre lui-
même et l'Etat demandeur. Le défendeur s'attache longuement à plaider
Pirrecevabilité des demandes, ce qui revient à accepter implicitement
l'existence d’un différend.

36. La Cour rappelle sa jurisprudence et celle de sa devancière (arrêt,
par. 22). Je me permettrai de citer sir Gerald Fitzmaurice. Celui-ci, par-
tageant l’avis exprimé par M. Morelli dans les affaires du Sud-Ouest
africain, exceptions préliminaires, arrêt (CI.J. Recueil 1962, p. 566-
568), a défini le minimum requis pour établir l’existence «d’un différend
pouvant mettre en jeu la fonction judiciaire de la Cour» de la façon sui-
vante:

«Il faut au moins que l’une des Parties formule ou ait formulé, à
propos d’une action, d’une omission ou d’un comportement présents
ou passés de l’autre Partie, un grief, une prétention ou une protesta-
tion que l’autre partie conteste, rejette ou dont elle dénie la validité,
soit expressément, soit implicitement en persistant dans l’action,
l’omission ou le comportement incriminés, ou bien en ne prenant pas
la mesure demandée, ou encore en n’accordant pas la réparation
souhaitée.»

Citant la définition du différend juridique donnée par le Royaume-Uni
(en l’amendant légèrement, selon son expression), l’éminent juge déclarait
encore:

«il n’existe à proprement parler de différend juridique (pouvant être
pris en considération par un tribunal et mettant en jeu la fonction
judiciaire de celui-ci) que si l’issue ou le résultat du différend, sous
forme de décision de la Cour, peut affecter les intérêts ou les rapports
juridiques des parties, en ce sens que cette décision confère ou
impose à l’une ou l’autre d’entre elles un droit ou une obligation
juridique (ou qu’elle confirme ce droit ou cette obligation}, ou bien

149
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 236

qu’elle joue le rôle d’une injonction ou d’une interdiction pour l’ave-
nir, ou encore qu’elle constitue un élément de détermination à l’égard
d’une situation juridique continuant à exister» (Cameroun septen-
trional, arrêt, CI. JT. Recueil 1963, p. 109 et 110 respectivement).

37. A lire la requête introductive d’instance et les pièces de procédure,
on constate que le différend soumis à la Cour répond aux critères de défi-
nition ci-dessus. L'affaire du Timor oriental est un différend qui relève du
paragraphe 2 de l’article 36 du Statut de la Cour. C’est un différend juri-
dique au sens de cette disposition et de la pratique de la Cour.

38. De quelque point de vue que lon se place, y compris (semble-t-il)
celui du peuple du Timor oriental, le différend porté devant la Cour
n’équivaut pas à un différend potentiel ou existant entre le Portugal et
l'Indonésie, même si certaines questions en litige sont, effectivement ou
éventuellement, identiques.

La question portée devant les organes politiques

39. Il ne faut pas confondre ce différend particulier dont la Cour est
saisie avec le problème plus large, auquel il ne s’identifie pas non plus, et
qui, à l'Organisation des Nations Unies, portait l'intitulé de «Question
des Territoires sous administration portugaise» (Assemblée générale) ou
de «La situation au Timor» (Conseil de sécurité) et que l’on appelle
maintenant «Question du Timor oriental». Quand elle utilise dans ses
résolutions les expressions «toutes les parties intéressées» (résolu-
tion 36/50) et «toutes les parties directement intéressées» (résolu-
tion 37/30) — et ces expressions couvrent l'Indonésie — l’Assemblée géné-
rale désigne ceux que concerne la «Question du Timor oriental» et non pas
les parties à une future instance devant la Cour, quelles que puissent être
ses ramifications. La «Question du Timor oriental» concerne l’Organisa-
tion des Nations Unies, le Portugal, les représentants du peuple timorais
et l'Indonésie. Mais cela ne veut pas dire que, d’après les résolutions de
P Assemblée générale, le règlement de n’importe quel problème relatif au
Timor oriental implique nécessairement tous ces participants et notam-
ment l’Indonésie, ni que les consultations sont la seule voie conduisant à
une solution. Les consultations entre les parties intéressées n’excluent pas
le recours à d’autres modes de règlement. Un différend particulier auquel
sont parties un seul des Etats prenant part aux consultations et un Etat
tiers n’est pas, par définition, artificiel. Et il ne l’est certainement pas en
ce qui concerne l’Australie. Parmi les pays reconnaissant l’incorporation
à l'Indonésie du Timor oriental, PAustralie est celui qui a poussé le plus
loin possible les conséquences de son acte de reconnaissance: elle a
conclu le traité relatif au «Timor Gap», lequel porte sur les intéréts du
Timor oriental concernant les ressources du plateau continental et les res-
sources de la mer. C’est là un domaine qui revêt la plus haute importance
pour n’importe quel Etat ou pour n’importe quelle entité territoriale non
étatique, tel que le Timor oriental.

150
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 237
JI]. COMPETENCE, RECEVABILITE, OPPORTUNITE

A, Compétence

40. Comme je l’ai indiqué au paragraphe 1, je ne partage pas la
conclusion de la Cour quant à sa compétence, non plus que les raisons
qui l’ont amenée à cette conclusion. Je suppose que ce que la Cour
entend, c’est qu’elle n’a pas compétence pour statuer en l’espèce. Il est
vrai que la Cour s'exprime en des termes différents: puisqu'elle dit qu’elle
ne «saurait ... exercer la compétence à elle conférée» (arrêt, par. 38). La
Cour parvient à cette conclusion après avoir examiné «l’exception prin-
cipale de l'Australie selon laquelle la requête du Portugal obligerait la
Cour à se prononcer sur les droits et obligations de l’Indonésie» (arrêt,
par. 23). Dans la procédure écrite, l'Australie présente cette exception
sous la rubrique de l’irrecevabilité, mais dans ses conclusions elle dit tout
d’abord que la Cour n’a pas compétence et seulement ensuite que les
demandes sont irrecevables (duplique, par. 288). Dans ses conclusions
finales, l'Australie a pris la même position: «la Cour devrait ... dire et
juger qu’elle n’a pas compétence pour statuer sur les demandes du Por-
tugal, ou que les demandes du Portugal sont irrecevables» (CR 95/15,
p. 56, M. G. Griffith, agent et conseil de l’Australie; arrêt, par. 10).

41. Selon l’arrêt (par. 33 et 34), la raison qui amène la Cour à ne pas
exercer sa compétence en l’espèce est l’impossibilité dans laquelle elle se
trouve de statuer sur la licéité du comportement de l’Indonésie sans le
consentement de celle-ci. De Pavis de la Cour, pour qu’elle puisse se pro-
noncer sur la responsabilité alléguée de l’Australie, il lui faudrait d’abord
statuer sur le comportement de l’Indonésie. L’arrét s’appuie sur la déci-
sion adoptée dans l'affaire de Or monétaire pris à Rome en 1943 (C.LJ.
Recueil 1954, p. 19). En conséquence, afin d’expliquer les raisons de mon
désaccord, je vais consacrer l’essentiel de mon argumentation à la portée
qu’il faut attribuer à l’absence de l’Indonésie dans la présente instance et
à la signification et la pertinence du précédent de l’Or monétaire. Mais
d’abord, je vais examiner les incidences plus larges de la question de la
compétence et le problème particulier que soulève la première conclusion
du Portugal.

Le droit et la justice

42. Incontestablement, pour reprendre les termes de M. Shabtai
Rosenne, Ja Cour a «une certaine latitude ... pour refuser de statuer sur
une affaire»; mais elle doit «en user avec modération» !.

43. Je soutiens respectueusement que la Cour aurait dû trancher le dif-
férend entre le Portugal et Australie non seulement sur la base des règles
régissant la compétence et/ou la recevabilité (ces règles doivent être appli-
quées), mais encore conformément aux exigences de la justice. La dicho-

! The Law and Practice of the International Court, 2° éd. rev., 1985, p. 305.

151
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 238

tomie entre le droit et [a justice est éternelle. La Cour a toujours cherché
à la résoudre. Cette recherche devient difficile et les contours de la dicho-
tomie ressortent encore davantage lorsqu'une interprétation trop étroite
des principes régissant la compétence freine la justice. Je crains donc aussi
que l’arrêt ne ravive d’anciennes craintes quant à une conception restric-
tive de la fonction de la Cour. On ne saurait réduire le problème à une
simple question de conformité juridique. C’est particulièrement vrai
lorsque la Cour est aux prises avec certains éléments essentiels de la cons-
titution de l’organisation et avec certains des principes fondamentaux du
droit international. Il y a un intérêt réel à maintenir et à renforcer le rôle
de la Cour dans ce que M. Sette-Camara a décrit comme étant «l’insti-
tutionnalisation de la règle du droit parmi les nations»!.

44. Voila quelques années, le Président Bedjaoui a écrit que: «La
connaissance des lignes de force de cette société [internationale] et de
leurs brisures ... permet de mieux comprendre ... quelles peuvent étre ses
futures conquêtes.» De lavis du Président, la phase actuelle du droit
international est une phase de transition, passant «d’un droit de coordi-
nation à un droit de finalités». Et l’éminent commentateur de déclarer
que «l’une des finalités essentielles» est le développement, «un vrai déve-
loppement, propre à redonner la dignité à leurs peuples [des «Etats nou-
veaux»] et à mettre fin aux rapports de domination »?.

45. L'arrêt va-t-il suffisamment dans le sens du droit ainsi conçu?
L'objet du différend et ses incidences plus larges justifieraient l’adoption
de l’optique du Président. Le Timor oriental n’a pas été bien servi par les
intérêts et les souverainetés traditionnelles des plus forts. D’où l’impor-
tance de la position de la Cour touchant au Territoire et aux droits de son
peuple (ci-dessus par. 2). Mais cette position serait de plus de poids si
l’arrêt n’était pas muet sur l’autodétermination et le statut du Territoire.
C’est un silence éloquent, car il va de pair avec le rejet quasi total des
demandes du Portugal. La Cour n’a-t-elle pas été trop prudente?

46. Et pourtant, la Cour a eu, je pense, ses grands moments, et a été
le plus fidèle à sa fonction lorsque, tout en restant sur le plan du droit
positif, elle a tenu compte des grands courants de l’évolution contem-
poraine. Une juridiction n’a pas à — et même ne doit pas — reprendre
une doctrine d’«hier», ou pis encore — pour reprendre les termes d’Albert
V. Dicey — d’« avant-hier»?, La Cour doit et peut se tourner vers l’ave-
nir, sinon nous n’aurions pas de décisions comme celle qui a été rendue
dans l’affaire de la Réparation des dommages subis au service des Nations
Unies.

47. Je crois que ce que M. Lauterpacht, juge ad hoc, a dit dans l’affaire

! José Sette-Camara, «Les modes de règlement obligatoire», dans M. Bedjaoui (dir.
gén.), Droit international. Bilan et perspectives, 1991, p. 569.

2 M. Bedjaoui, «Introduction générale», op. cit., p. 1, 15 et 17, respectivement.

3 Lectures on the Relation between Law and Public Opinion in England during the Nine-
teenth Century, 1905, p. 32 et 367.

152
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 239

relative à l’ Application de la convention pour la prévention et la répression
du crime de génocide s'applique à la présente instance:

«la Cour [ne doit pas], en l’abordant [la présente affaire], se départir
de son impartialité traditionnelle et de son ferme attachement aux
normes juridiques. En même temps, les circonstances exigent que
Yon aborde la situation avec beaucoup de compréhension et de sen-
sibilité et que l’on examine les problèmes en évitant toute attitude
étroite ou excessivement formaliste. Si les exigences des principes
juridiques ne sauraient être négligées, il faut cependant rappeler que
lPapplication rigide des principes n’est pas une fin en soi, mais seule-
ment un élément — de toute importance, certes — dans l'élaboration
constructive d’une réponse juridique aux besoins des bénéficiaires
ultimes du droit, c’est-à-dire les individus non moins que les struc-
tures politiques au sein desquelles ils se sont organisés. » (Application
de la convention pour la prévention et la répression du crime de géno-
cide, mesures conservatoires, ordonnance du 13 septembre 1993,
CIJ. Recueil 1993, p. 408, par. 3.)

48. Il y a un certain déséquilibre dans le dispositif: il est bien trop
favorable à l’Australie et nettement trop défavorable au Portugal; mais il
reste encore à savoir si le vrai gagnant n’est pas un Etat tiers. La Cour
souhaite éviter un tel résultat qui pourrait aisément aller à l’encontre du
souci incontestable de la Cour de ne viser aucun Etat tiers.

La première conclusion du Portugal

49. Pour toutes ces raisons je crois que la Cour aurait dû examiner la
première conclusion du Portugal, par laquelle ce dernier demande à la
Cour de:

«1) Dire et juger que, d’une part, les droits du peuple du Timor
oriental à disposer de lui-même, à l’intégrité et à l’unité de son ter-
ritoire et à sa souveraineté permanente sur ses richesses et ressources
naturelles et, d’autre part, les devoirs, les compétences et les droits
du Portugal en tant que puissance administrante du Territoire du
Timor oriental sont opposables à l’Australie, laquelle est tenue de ne
pas les méconnaître et de les respecter. »

50. Le cœur du problème est que la Cour ne peut s’en tenir à déclarer
qu’elle n’a pas compétence pour les questions concernant le traité relatif
au «Timor Gap». Le fond de l’affaire est plus large et va plus loin que le
traité. En un mot: la Cour aurait dû examiner en détail les principes visés
dans la première conclusion du Portugal. Le traitement qu’elle leur
réserve actuellement dans les motifs, bien qu’important, est trop succinct.
Il est aussi insuffisant en ce sens qu’à mon avis la question relève égale-
ment du dispositif.

51. Bien que la Cour déclare que «cette conclusion s’applique à toutes
les demandes» (par. 35), l’arrêt ne traite pas, en réalité, de la première

153
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 240

conclusion, dont la recevabilité n’a d’ailleurs pas été mise en question. En
conséquence, il faudrait appliquer la règle réitérée dans l’affaire de la
Demande d'interprétation de l'arrêt du 20 novembre 1950 en l'affaire du
droit d'asile, selon laquelle «la Cour a le devoir de répondre aux de-
mandes des parties telles qu’elles s’expriment dans leurs conclusions
finales»! (C.IJ. Recueil 1950, p. 402). En l’espèce, il n’y a pas conflit
entre ce devoir et la prudence judiciaire, à supposer que cette seconde
question se pose; je ne pense pas que ce soit le cas.

52. A cet égard, il convient de dire un mot du fait qu’au cours de la
procédure les deux parties ont invoqué les intéréts du peuple du Timor
oriental, mais ne nous ont guére donné de preuves indiquant quels étaient
effectivement ses vœux. Quoi qu’il en soit, je pense que la Cour peut se
fonder sur certaines hypothéses élémentaires: les intéréts d’un peuple
sont favorisés lorsque l’on recourt à des mécanismes pacifiques, non à
l'intervention militaire; lorsqu'il y a libre choix et non incorporation dans
un autre Etat opérée essentiellement par l’emploi de la force; lorsque la
participation active de la population est garantie et non lorsque des
arrangements sont conclus par certains Etats seuls, à l'exclusion du
peuple et/ou des Membres de l'Organisation des Nations Unies qui ont
accepté «la mission sacrée» qui leur était confiée par le chapitre XI de la
Charte. La Cour aurait pu examiner ces questions et d’autres problèmes
connexes sans modifier sa prise de position actuelle touchant à son défaut
de compétence à l’égard des conclusions 2 à 5 du Portugal. Car ces pro-
blèmes font partie de l’autodétermination. Ils relèvent aussi de la pre-
mière conclusion. Je le répète: je vois mal pourquoi l’arrét a préféré rester
muet sur cette conclusion.

53. Les déclarations faites (dans l’exposé des motifs) à propos du sta-
tut du Timor oriental et de l’autodétermination auraient pu être plus
détaillées. Le statut de non-autonomie implique manifestement l’«inté-
grité» du Territoire. Ici l’arrêt s’en tient à citer les résolutions du Conseil
de sécurité (par. 31). Rien n’est dit de l’application du droit à l’autodé-
termination à la situation actuelle du peuple du Timor oriental et de
l'avis de chaque Partie en ce qui concerne la mise en œuvre de ce droit.
L’arrét ne dit mot sur la question de la souveraineté permanente sur les
richesses et les ressources naturelles. Les Parties ont des vues divergentes
quant à la position du Portugal, qui est une autre question à trancher par
la Cour. Beaucoup de questions font l’objet de contestations entre les
Parties à propos de la première conclusion, indépendamment du traité
relatif au «Timor Gap». La première conclusion ne peut être réduite à la
question du pouvoir de conclure des traités, notamment en matière de
délimitation de zones maritimes.

! La partie de la règle qui n’est pas citée parle du devoir «de s’abstenir de statuer sur
des points non compris dans lesdites demandes». Le danger d’enfreindre cette règle
n'existe pas vu l’attitude générale d’abstention et de prudence de la part de la Cour en
Pespéce. J’estime que cette opinion n’enfreint pas non plus cette règle en suggérant l’élar-
gissement de l'arrêt.

154
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 241

54. La première conclusion du Portugal est rédigée en des termes tels
qu’en l’examinant au fond la Cour ne risquerait pas d’avoir à traiter des
droits et devoirs de l’Indonésie ou de sa position. La règle du consente-
ment (répétée dans l’Or monétaire) aurait été strictement respectée.

55. L’Indonésie ne saurait voir dans l’arrêt une légalisation ou légitima-
tion implicite de l’annexion du Timor oriental. Néanmoins, je suis préoc-
cupé par la clause actuelle du dispositif qui ne dit rien des principes
énoncés dans la première demande. Il faudrait faire ressortir que cette
conclusion diffère considérablement des autres (2 à 5). Ces dernières concer-
nent essentiellement le traité relatif au «Timor Gap» et les problèmes
de responsabilité; aux termes de la première il est demandé à la Cour de
dire le droit et de spécifier obligation de l’Australie de respecter ce droit.
Quelle difficulté y aurait-il à faire droit à cette conclusion en tout ou en
partie?

56. Je suis prêt à reconnaître qu’avant de pouvoir examiner les conclu-
sions ultérieures, et y faire éventuellement droit, la Cour aurait dû d’abord,
tant sur le plan juridique que logique, faire droit à la première conclu-
sion. Mais je ne reconnais pas l’inverse. Dans l’autre sens, ce lien n’existe
pas. La première conclusion a en effet un caractère autonome. La Cour
peut interpréter les demandes des Parties, ce qu’elle a fait du reste, dans
la pratique. La Cour aurait pu examiner la première conclusion et ré-
soudre le problème pertinent sans aborder les autres.

57. La Cour n’est pas un organe composé seulement d’Etats ayant
pour fonction de statuer sur des différends entre ceux d’entre eux qui veu-
lent bien reconnaître sa compétence et s’y soumettre. La Cour est avant
tout «Porgane judiciaire principal des Nations Unies». Elle s’inscrit donc
dans une structure internationale. Sa fonction judiciaire, définie au
chapitre II de son Statut et plus particulièrement en son article 36, doit
s'exercer conformément aux buts et principes des Nations Unies. La
Cour a contribué à élucider et à faire progresser le droit des Nations
Unies. La présente affaire lui a offert une occasion de poursuivre cette
tâche. «La question du Timor oriental» est encore à l’examen devant les
organes politiques de l'Organisation des Nations Unies. Une fois saisie en
bonne et due forme (d’où l’importance d’élucider la qualité pour agir du
Portugal), la Cour a son rôle à jouer, pourvu que soient respectées son
indépendance et les limites de sa participation aux activités de l’Organisa-
tion. Aucune de ces exigences n’aurait été menacée si la Cour avait décidé
d’examiner la première conclusion. Cette conclusion, en effet, peut être
dissociée de la question du traité relatif au «Timor Gap». Elle ne consti-
tue pas une demande présentée abusivement à la Cour.

58. Pour résumer, le dispositif de l’arrêt aurait pu comporter les conclu-
sions ci-après:

1) L'Organisation des Nations Unies a continué de reconnaître la qualité
du Portugal en tant que puissance administrante du Timor oriental.
Le Portugal a donc qualité pour agir devant la Cour dans la présente
instance au nom du Timor oriental.

155
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 242

2) Le statut du Territoire du Timor oriental en tant que territoire non
autonome et le droit du peuple du Timor oriental à l’autodétermina-
tion, ainsi que son droit à la souveraineté permanente sur ses richesses
et ses ressources naturelles, droits qui sont reconnus par l’Organisa-
tion des Nations Unies, doivent étre respectés par tous les Membres
de POrganisation des Nations Unies. La Cour note qu’en l'espèce
l'Australie a déclaré qu’elle considère le Timor oriental comme un ter-
ritoire non autonome et qu’elle reconnait le droit de son peuple a
Vautodétermination.

Distinction entre la mise en jeu d’intéréts et la détermination de droits
ou devoirs

59. Je commencerai par rappeler la distinction à faire entre l’intérêt
juridique ou les intérêts juridiques d’un Etat tiers (ici, l’Indonésie) qui
seraient éventuellement ou effectivement mis en jeu ou affectés par une
affaire (mais sans plus), d’une part, et, de l’autre, la décision que la Cour
serait appelée 4 prendre sur ledit ou lesdits intéréts. Dans la derniére
hypothèse, l’intérét ou les intérêts juridiques «seraient non seulement
touchés par une décision, mais constitueraient l’objet même de ladite
décision» (Or monétaire pris à Rome en 1943, arrêt, C.J. Recueil 1954,
p. 32), et cette décision (c’est-à-dire la décision concernant la responsabi-
lité de l'Etat tiers) deviendrait une «condition préalable» à toute décision
sur la demande (voir Certaines terres à phosphates à Nauru (Nauru
c. Australie), exceptions préliminaires, arrêt, C.I.T. Recueil 1992, p. 261,
par. 55; ibid., p. 296, opinion individuelle de M. Shahabuddeen). Or, la
présente affaire ne fait que «toucher» ou «mettre en jeu» l'intérêt ou les
intérêts indonésiens. La règle du consentement énoncée à l’article 36 du
Statut est respectée; si la Cour avait exercé sa juridiction, elle n’aurait
statué sur aucun des droits et/ou des devoirs de l'Indonésie — elle ne
l'aurait pas pu. Ce pays est protégé, en particulier, par l’article 59 du Sta-
tut, quels que puissent être les effets plus larges de l’arrêt.

60. La nature et l'étendue de la mise en jeu des intérêts juridiquement
protégés d’un Etat tiers, y compris ses droits et ses devoirs, varient d’une
affaire à l’autre. La Cour doit examiner si elle peut prendre une décision
sur une demande sans se prononcer sur les intérêts d’un Etat tiers. La
mise en jeu de ces intérêts ne peut pas être purement et simplement assi-
milée à une détermination des droits ou des devoirs d’un Etats tiers par la
Cour ou à une détermination de la responsabilité de cet Etat. Si la Cour
peut rendre une décision sur une demande sans pour autant se prononcer
à l'égard d’un Etat qui n’est pas partie au litige, elle a alors compétence
en ce qui concerne cette demande. À mon avis, c’est précisément le cas
dans la relation triangulaire Portugal-Australie-Indonésie. Ici, la distinc-
tion en question n’est pas seulement possible, elle existe déjà. Le Portugal
n’a pas mis en question les intérêts juridiques d’un Etat tiers, à savoir
l'Indonésie. La Cour est compétente.

61. Dans l’affaire du Différend frontalier terrestre, insulaire et mari-
time (El Salvador/Honduras), requête à fin d'intervention, la Chambre de

156
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 243

la Cour n’a laissé subsister aucun doute quant à la pertinence de la dis-
tinction indiquée aux paragraphes 59 et 60 ci-dessus. Elle a interprété le
jugement rendu dans l’affaire de l’Or monétaire de la façon suivante:

«si la présence de l’article 62 dans le Statut pouvait autoriser impli-
citement la continuation de la procédure en l’absence d’un Etat dont
les «intérêts juridiques» risqueraient d’être «touchés» par la déci-
sion, cela ne justifiait pas sa continuation en l’absence d’un Etat
dont la responsabilité internationale constituerait «l’objet même de
ladite décision». La Cour n’avait pas besoin de décider ce qui se
serait produit si l’Aïbanie avait présenté une requête à fin d’interven-
tion fondée sur Particle 62.» (C.IJ. Recueil 1990, p. 115-116,
par. 55.)

La Chambre a recherché ensuite si l'Etat tiers (le Nicaragua) avait établi
l’existence d’un «intérêt d'ordre juridique susceptible d’être affecté par la
décision» et justifiant, par conséquent, l’intervention, puis a cherché si cet
intérêt pouvait effectivement constituer «l’objet même de ladite décision»
(ibid., p. 116, par. 56). Elle a estimé qu’il existait, de la part de cet Etat
tiers, «un intérêt d’ordre juridique susceptible d’être affecté par sa déci-
sion»; mais elle a conclu que «cet intérêt ne constituerait pas «l’objet
même de ladite décision», comme l’étaient les intérêts de l’Albanie dans
l'affaire de l’Or monétaire pris à Rome en 1943» (ibid., p. 122, par. 72 et
73).

62. Le critère de «l’objet même de la décision» établit de manière
concluante la compétence de la Cour quand les intérêts d’un Etat tiers
sont ou semblent être en jeu. Comme l’a dit la Cour, «les circonstances
de l’affaire de ’ Or monétaire marquent vraisemblablement la limite du
pouvoir de la Cour de refuser d’exercer sa juridiction». Je crois qu’autre-
ment on pourrait se demander si la Cour s’acquitte de sa tâche et de sa
mission: «la Cour doit avoir la faculté, et elle a en fait l'obligation, de se
prononcer aussi complétement que possible dans les circonstances de
chaque espèce, sauf évidemment» lorsque l’élément de l’objet même de la
décision intervient (Plateau continental (Jamahiriya arabe libyenne/
Malte), requête à fin d'intervention, arrêt, C.I.J. Recueil 1984, p. 25,
par. 40; les italiques sont de moi). Le devoir de remplir sa fonction a
pour la Cour une importance primordiale. C’est pourquoi, dans ses pré-
cédentes décisions la Cour a adopté une interprétation raisonnable de la
règle formulée dans l’affaire de l’Or monétaire. On pourrait même dire
que cette interprétation n’est pas très large. C’est la position que la Cour
a adoptée dans l’affaire de Certaines terres à phosphates à Nauru, excep-
tions préliminaires. Dans cette affaire, où Nauru était le demandeur, la
Cour a estimé qu'elle avait compétence bien que l’Etat défendeur (l’Aus-
tralie) ne fût que l’un des trois Etats (les deux autres étant la Nouvelle-
Zélande et le Royaume-Uni) qui constituaient conjointement l’autorité
administrante de Nauru en vertu de l’accord de tutelle. Toute décision
sur les devoirs incombant à l’Australie à ce titre serait inévitablement et

157
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI)} 244

simultanément une décision sur les devoirs identiques des deux autres
Etats. En d’autres termes, bien que l’«objet» de la décision fût le même,
la Cour pouvait n’exercer sa compétence qu’à l’égard d’un seul des Etats
composant l’autorité administrante tripartite. La Cour a déclaré:

«Dans la présente affaire, toute décision de la Cour sur l’existence
ou le contenu de la responsabilité que Nauru impute à l’Australie
pourrait certes avoir des incidences sur la situation juridique des
deux autres Etats concernés, mais la Cour n’aura pas à se prononcer
sur cette situation juridique pour prendre sa décision sur les griefs
formulés par Nauru contre l’Australie. Par voie de conséquence, la
Cour ne peut refuser d’exercer sa juridiction.» (CL.J. Recueil 1992,
p. 261-262, par. 55.)

63. Il est tout à fait possible d’appliquer à la présente affaire la notion
inhérente à l’avis ainsi exprimé dans l’affaire de Certaines terres à phos-
phates à Nauru: la Cour n’a pas à se prononcer au sujet de l’Indonésie
pour se doter d’une base de compétence à l’égard des demandes du Por-
tugal contre l’Australie, et il n’y a pas non plus de lien nécessaire («lo-
gique», ibid., p. 261, par. 55) entre les décisions concernant l'Indonésie
et celles concernant l’Australie (l’élément d’une «condition préalable»).

64. Mais notre problème ne se limite pas à ce qui résulte de l’applica-
tion des critères fournis par la distinction établie dans la règle de l’Or
monétaire. La pratique de la Cour montre amplement que celle-ci est
compétente pour régler des différends bilatéraux concernant des revendi-
cations territoriales (y compris des revendications portant sur des zones
sous-marines), concernant la délimitation de frontières ou concernant le
statut d’un territoire ou d’une entité territoriale. On retrouve cette der-
nière question dans la présente affaire. Ce que la Cour décide sur ces ques-
tions et des questions analogues peut être invoqué à l’égard de tous les
Etats. Bien qu’il s’agisse d’un différend entre deux Etats, la décision de la
Cour a une valeur erga omnes. Dans la pratique de la Cour (et l’observa-
tion vaut pour la Cour permanente}, ladite ou lesdites catégories d’objets
n’ont pas constitué — et ne pouvaient d’ailleurs pas constituer — un obs-
tacle à l’exercice de la compétence dans un différend entre deux Etats
seulement, bien que l’effet de la décision fût allé au-delà de la relation
bilatérale. La Cour n’a pas considéré que cette dernière circonstance l’em-
péchait de rendre un arrêt. On peut citer comme exemples les arrêts rendus
dans les affaires des Pécheries, des Minquiers et Ecréhous, et du Temple
de Préah Vihéar, ainsi que les décisions relatives à divers plateaux conti-
nentaux.

65. La compétence (et/ou la recevabilité) ne peut pas étre mise en ques-
tion (comme cela a été fait dans la présente affaire) du fait que l’introduc-
tion d’une demande contre un Etat peut avoir des conséquences allant, en
fait, au-dela de cette demande, ce qui serait le cas si la Cour se pronongait
en faveur de Etat demandeur. Dans des circonstances analogues ou
identiques, un autre Etat peut logiquement attendre de la Cour une déci-
sion analogue ou identique. Mais il s’agit ici d’une situation de fait ou

158
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 245

d’éventualités factuelles. Ces conséquences factuelles d’une demande ou
d’un arrêt favorable à l’Etat demandeur sont à distinguer de la demande
proprement dite. Ces faits ou ces éventualités factuelles ne rendent pas
la demande fictive, ou ne signifient pas non plus qu’elle ne vise qu’un
Etat tiers. Les demandes présentées par le Portugal sont réelles et s’adres-
sent à l’Etat défendeur; la non-participation d’un Etat tiers (l'Indonésie)
à l'instance n’dte pas sa compétence à Ja Cour et ne rend pas non plus les
demandes portugaises irrecevables.

66. Dans la présente affaire, il est à la fois possible et nécessaire de
dissocier les droits et/ou devoirs de l’Australie de ceux de l’Indonésie.
Une décision sur le fond aurait dû et aurait pu exprimer cette dissocia-
tion. Dans la présente affaire, les questions essentielles à trancher (pour
reprendre une expression de l’arrêt rendu dans l’affaire de l’Or monétaire
(C.I.J. Recueil 1954, p. 33)) ne concernent pas la responsabilité interna-
tionale d’un Etat tiers, à savoir l’Indonésie.

67. Il est certain que l’affaire met en cause ou affecte même certains
intérêts de l’Indonésie. Mais ce fait n’est pas un obstacle à l’exercice de la
compétence de la Cour et ne rend pas les diverses demandes irrecevables.
La pratique de la Cour, évoquée plus haut, corrobore cette conclusion.
Les intérêts de l'Indonésie sont suffisamment protégés par le Statut de la
Cour. Ils ne constituent pas «l’objet même de la décision». Par consé-
quent, le critère d’incompétence énoncé dans l’affaire de l’Or monétaire
ne peut pas être invoqué en l’espèce: la prémisse nécessaire est absente
dans la controverse concernant le Timor oriental.

Le droit des Nations Unies sur la question de savoir si l'Indonésie est une
partie indispensable

68. Contrairement à ce qu’a soutenu l’Australie, le Portugal ne s’est
pas trompé d’adversaire. En d’autres termes, on se trouve ici en présence
de la question de la «condition préalable» au sens de Or monétaire
(par. 59 et 63 ci-dessus). Mais, dans la présente instance, les demandes du
Portugal sont dirigées uniquement contre l’Australie, et non contre un
Etat absent, en l’occurrence l’Indonésie. La Cour n’est pas tenue d’exer-
cer sa juridiction à l’égard d’un tel Etat, quel qu’il soit. L'Australie n’est
pas visée «à tort» dans la présente instance, et l’Indonésie n’y est pas
visée du tout. Cette distinction est, en l’espèce, à la fois fictive et fausse.

69. Dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua, les Etats-Unis ont affirmé que toute décision en la matière mettrait
nécessairement en cause les droits et les obligations d’autres Etats d’Amé-
rique centrale, à savoir le Costa Rica, El Salvador et le Honduras. Tout
en rejetant cette affirmation et en rappelant qu’«en principe», elle n’avait
à se prononcer que sur les conclusions de l'Etat demandeur, la Cour a
déclaré:

«Dans le Statut comme dans la pratique des tribunaux internatio-
naux, on ne trouve aucune trace d’une règle concernant les «parties
indispensables» comme celle que défendent les Etats-Unis, qui ne

159
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 246

serait concevable que parallèlement à un pouvoir, dont la Cour est
dépourvue, de prescrire la participation à l’instance d’un Etat tiers.»
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), compétence et recevabilité,
arrêt, C.J. Recueil 1984, p. 431, par. 88.)

Mutatis mutandis, cette déclaration est utile pour résoudre le problème
du «véritable» ou du «faux» adversaire. Qu’il me soit permis de dire que
je considére la régle énoncée comme raisonnable. Je ne formule aucune
opinion sur le point de savoir s’il était possible de l’appliquer dans
Vaffaire des Activités militaires et paramilitaires au Nicaragua ou si elle a
été correctement appliquée compte tenu des éléments de preuve existants.

70. La clé de la décision, pour se prononcer sur la compétence et la
recevabilité et, en outre, sur le fond de l’affaire, est le statut du Timor
oriental. Selon le droit des Nations Unies, le Timor oriental était et, en
dépit de son incorporation à l’Indonésie, demeure un territoire non auto-
nome au sens du chapitre XI de la Charte des Nations Unies. Cette ques-
tion, qui est fondamentale en l’espèce, est régie par le droit des Nations
Unies. A moins que la Cour n’estime que l’Organisation a agi ultra vires,
lopinion de la Cour ne peut pas s’écarter de ce droit et de l’application
des règles de ce droit dans la pratique de Organisation, notamment
telles qu’elles sont énoncées dans les résolutions pertinentes de l’Assem-
blée générale et du Conseil de sécurité!.

71. En droit et dans la pratique de l’Organisation, la mise en œuvre du
chapitre XI de la Charte fait partie intégrante des fonctions de l’Assem-
blée générale. Dans certains cas au moins relevant de ce chapitre, les
Etats Membres ne sont pas confrontés à de simples recommandations:
PAssemblée a compétence pour prendre des décisions obligatoires, y
compris des décisions quant à savoir si un territoire continue d’être classé
dans la catégorie des territoires non autonomes et quelle est la puissance
administrante.

72. La Cour reconnaît qu’en certaines matières l’Assemblée générale a
le pouvoir d’adopter des résolutions obligatoires. Par sa résolution 2145
(XXI), l’Assemblée a mis fin au mandat sur le Sud-Ouest africain et a
déclaré que la République d’Afrique du Sud «n’a[vait] aucun autre droit
d’administrer le Territoire». Il ne s’agissait pas d’une recommandation.
Dans l’affaire de la Namibie, la Cour a précisé:

«il serait ... inexact de supposer que, parce qu’elle possède en prin-
cipe le pouvoir de faire des recommandations, l’Assemblée générale
est empêchée d'adopter, dans des cas déterminés relevant de sa com-
pétence, des résolutions ayant le caractère de décisions ou procédant

1 Le mémoire parle à cet égard d’une «donnée» dont «la Cour n’aura ... qu’à prendre
acte». Cette «donnée» est constituée par les «affirmations ... que le peuple du Timor ori-
ental jouit du droit à disposer de lui-même, que le Territoire du Timor oriental est un
territoire non autonome, enfin que le Portugal en est, de jure, la Puissance administrante»
(par. 3.02).

160
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 247

d’une intention d’exécution » (Conséquences juridiques pour les Etats
de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, CI.J. Recueil 1971, p. 50, par. 105).

73. On voit mal pourquoi, dans la présente affaire, la Cour paraît en
fait considérer les résolutions de l’Assemblée générale relatives aux ques-
tions coloniales sous un angle différent. La Cour ne nie ni ne confirme
leur caractère obligatoire. La Cour dit:

«Sans préjudice de la question de savoir si les résolutions à l’exa-
men pourraient avoir un caractère obligatoire, la Cour estime en
conséquence qu’elles ne sauraient être considérées comme des «don-
nées» constituant une base suffisante pour trancher le différend qui
oppose les Parties.» (Arrêt, par. 32.)

Mais, dans un cas assez significatif, la Cour mentionne une «donnée»:
évoquant les résolutions de FOrganisation des Nations Unies, elle qualifie
l’action de l'Indonésie contre le Timor oriental et dans ce territoire d’«in-
tervention» (arrêt, par. 13 et 14).

74. Les termes cités au paragraphe 73 ci-dessus soulèvent une autre
question. Concernent-ils la compétence ou le fond? Tout le para-
graphe 32 de l'arrêt paraît traiter du fond. En même temps, la Cour
réduit ce paragraphe à l’examen du problème de «l’obligation [des Etats
tiers] de traiter exclusivement avec le Portugal pour ce qui est du plateau
continental du Timor oriental». Un examen limité à ce problème ne place
manifestement pas la Cour dans une situation qui lui permettrait d’avan-
cer tous les arguments qui justifieraient sa conclusion négative sur les
«données». Ces dernières constituent un problème plus vaste, qui ne se
limite pas à la question de savoir qui peut traiter avec qui. La conclusion,
au paragraphe 31 de l’arrét, tranche également une question de fond.

75. La Cour lie la continuité du statut du Territoire, y compris la per-
tinence du principe de l’autodétermination, d’abord à la position des
Parties (arrêt, par. 31 et 37). Mais il est assez difficile de définir la posi-
tion de la Cour, car dans les passages suivants les résolutions reprennent
leur signification autonome. On ne voit pas pourquoi la Cour, après
avoir passé en revue les actes de l'Organisation des Nations Unies, n’étu-
die pas le problème des «conséquences juridiques qui s’attachent à la
mention du Portugal comme puissance administrante dans ces textes»
(arrêt, par. 31); au lieu de procéder à cet examen, la Cour s’attache à la
conclusion du traité. Cette question n’est pas examinée à fond et pour-
tant la Cour exprime des doutes quant à la prétention du Portugal à
lPexclusivité du pouvoir de conclure des accords concernant le Timor
oriental et au nom de celui-ci. Une fois de plus, incidemment, c’est là
encore un problème de fond.

76. La prise de position de la Cour, dont il est question dans les para-
graphes 74 et 75 ci-dessus, présente un certain contraste avec les ordon-
nances rendues dans les affaires relatives à des Questions d'interprétation

161
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 248

et d'application de la convention de Montréal de 1971 résultant de l’inci-
dent aérien de Lockerbie (C.I.J. Recueil 1992, p. 3 et 114). Ces ordon-
nances respectent la décision du Conseil de sécurité sur le fond des deux
affaires, bien que cette décision ait été adoptée après la clôture des plai-
doiries (ibid., p. 14-15, par. 34-42, et p. 125-127, par. 37-45) et que le
droit, tout en laissant à la Cour une certaine liberté d’appréciation, puisse
étre entendu comme appelant une solution différente (voir ibid., opinions
dissidentes, p. 33 et suiv. et 143 et suiv.). S’agissant du Timor oriental, la
question est régie par le droit et par des résolutions qui ont force obliga-
toire. On pourrait penser que la Cour ne saurait éviter d’appliquer les
règles pertinentes. Mais la Cour préfère garder ses distances.

77. En prenant acte du statut du Timor oriental au regard du droit des
Nations Unies, y compris des résolutions pertinentes, la Cour ne statue-
rait aucunement sur les droits, les devoirs, la juridiction ou la compétence
de l’Indonésie en matière territoriale ou autre. La Cour n’aurait pas
besoin, en l'espèce, d’exiger une preuve quelconque de ce statut de la part
du Portugal. Elle n’a pas non plus besoin de se prononcer sur le compor-
tement et la position de l’Indonésie pour statuer sur les demandes du
Portugal. Il est intéressant de noter que l’arrêt qualifie l’acte de l’Indo-
nésie d’«intervention» (par. 13-14). Cela aura-t-il des effets? L’interven-
tion (militaire notamment) est par définition illicite et ne crée aucun droit
ou titre tant qu’il n’y a pas eu de décision de l'Organisation des Nations
Unies en validant les conséquences, ou de reconnaissance universelle.

78. Le droit des Nations Unies lie tous les Etats Membres. Le statut
d’un territoire, étant donné son caractère objectif, est opposable non
seulement à chacun d’entre eux, mais aussi aux Etats non membres.
Cela s’applique au Territoire non autonome du Timor oriental. En outre,
le droit du peuple du Timor oriental de déterminer librement son avenir
et la position de la Puissance administrante sont opposables à tous les
Etats (y compris l’Australie). Il est donc faux, dans ces conditions, de
considérer que c’est l'Indonésie, et non l’Australie, qui est le «véritable»
défendeur. Une telle distinction ne se justifie pas en l’espèce. Il est
sans importance aussi, comme l’explique la Cour, de déterminer si le
«différend véritable» oppose le Portugal à l'Indonésie plutôt qu’à l’Aus-
tralie (arrêt, par. 22). Il existe, sans aucun doute, plus d’un différend
au sujet du Timor oriental, mais dans la présente affaire la Cour n’a
été saisie que d’un différend spécifique, lequel appelle une décision sur le
fond.

79. Il est une autre raison encore pour laquelle la présence de
lPIndonésie, pays qui a un intérêt dans l’affaire (bien qu’elle n’ait pas
déposé de requéte a fin d’intervention), n’est pas une condition préalable
a toute décision. Si c’était le cas, la Cour serait pratiquement empéchée
de statuer chaque fois que l’application de la règle ou des règles erga
omnes et l’opposabilité de la situation juridique ainsi créée seraient en
cause; or, la pratique de la Cour ne corrobore pas une telle restriction
(voir ci-dessus par. 64-65). Il n’est pas indispensable qu’un Etat tiers par-
ticipe a la procédure devant la Cour (que ce soit en qualité de partie ou

162
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 249

d’intervenant) pour que cet organe applique et interprète les résolutions
de Organisation des Nations Unies, et en particulier prenne acte de leur
effet.

80. L'Australie s’est présentée devant la Cour comme un simple Etat
tiers qui a réagi à une situation créée par le Portugal et l'Indonésie. Sans
devoir pour autant chercher si ces deux Etats sont responsables au même
titre de cette situation, la Cour peut examiner et déterminer la licéité de la
réaction de l’Australie à ladite situation. Il n’est pas essentiel que l’Indo-
nésie soit partie à la procédure judiciaire consacrée à cet examen et à cette
détermination. Il suffit que le Portugal prouve que sa requête contre
l’Australie est fondée.

81. Il découle de ce qui précède que l'Indonésie n’est pas une partie
indispensable, au sens où, en l’absence de sa participation, la Cour serait
empéchée par son Statut de juger la requête recevable. L’Indonésie n’est
pas non plus la «véritable» partie!. Le différend porté devant la Cour
n’est pas un différend, potentiel ou réel, entre le Portugal et l'Indonésie,
même si certaines questions en cause sont effectivement ou peuvent être
identiques.

Objet de la décision

82. Les droits de l’Indonésie ne peuvent, ne doivent ni ne sauraient
constituer l’objet «formel» ou «véritable» de la décision au fond. Les
demandes présentées par le Portugal sont distinctes des prétendus droits,
devoirs et compétences de l’Indonésie. Il n’est pas difficile de séparer
l’objet de la présente affaire de celui d’une affaire théorique entre le Por-
tugal et l’Indonésie. Le fait de l’incorporation du Timor oriental est (ou
serait) le même pour les deux affaires — l’affaire existante et l’affaire
imaginaire. Mais les droits et les devoirs de l’Indonésie et de l’Australie
ne dépendent pas les uns des autres; certains d’eux ont un contenu iden-
tique, mais cela n’a rien à voir avec la question de savoir si un certain
Etat (l’Australie) s’est conformé aux règles de droit régissant le Timor
oriental. La Cour peut trancher cette question sans lier sa décision à une
conclusion qu’elle adopterait au préalable ou simultanément sur le com-
portement d’un autre Etat (l’Indonésie) touchant le même point. Pour
exercer sa compétence à l’égard de l’Australie, il n’est pas nécessaire
qu’elle se prononce sur la question des devoirs de l’Indonésie à l’égard du
territoire. |

83. Dans l'affaire des Activités militaires et paramilitaires au Nicara-
gua, la Cour a déclaré:

! En utilisant dans ses résolutions les expressions «toutes les parties intéressées » (réso-
lution 36/50) et «toutes les parties directement intéressées» (résolution 37/30) — et ces
expressions couvrent l’Indonésie —, l’Assemblée générale a désigné les Etats que concerne
la «Question du Timor oriental» et non ceux que concernerait une future instance devant
la Cour, quelles qu’en soient les ramifications. Pour un point de vue contraire, voir contre-
mémoire, par. 214-215.

163
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 250

«Il ne fait pas de doute que, quand les circonstances l’exigent, la
Cour déclinera l’exercice de sa compétence, comme elle l’a fait dans
l'affaire de l’Or monétaire pris à Rome en 1943, lorsque les intérêts
juridiques d’un Etat qui n’est pas partie à l’instance «seraient non
seulement touchés par une décision, mais constitueraient l’objet
même de ladite décision» (C.I.J. Recueil 1954, p. 32). En revanche
lorsque des prétentions d’ordre juridique sont formulées par un
demandeur contre un défendeur dans une instance devant la Cour et
se traduisent par des conclusions, la Cour, en principe, ne peut que
se prononcer sur ces conclusions, avec effet obligatoire pour les
parties et pour nul autre Etat, en vertu de l’article 59 du Statut ...
[Lles autres Etats qui pensent pouvoir être affectés par la décision
ont la faculté d'introduire une instance distincte ou de recourir à la
procédure de lintervention.» (Activités militaires et paramilitaires
au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amé-
rique), compétence et recevabilité, arrêt, CI.J. Recueil 1984, p. 431,
par. 88.)

Sans qu’il y ait lieu pour autant de s’exprimer sur la question des Etats
tiers dans l’affaire des Activités militaires et paramilitaires au Nicaragua
(voir ci-dessus par. 69), j'estime que l’approche illustrée par cette déclara-
tion aurait dû être suivie dans la présente affaire.

84. L’arrêt rendu dans l’affaire de l’Or monétaire s’applique pleinement
en l’espèce dans la mesure où il énonce la règle (ou le principe) de la base
consensuelle de la compétence, règle ne prétant pas à controverse. La
Cour corrobore cette règle depuis le tout début de son activité (cf. l’af-
faire du Détroit de Corfou, exception préliminaire, arrêt, CI.J. Recueil
1948, p. 27). C’est une règle de son Statut, ce qui est déterminant. En
outre, il ne peut y avoir aucun doute en ce qui concerne la pertinence de la
distinction à faire entre les intérêts juridiques d’un Etat tiers qui seraient
simplement touchés par une décision et ceux qui «constitueraient l’objet
même de ladite décision» (Or monétaire pris à Rome en 1943, arrêt,
CLS. Recueil 1954, p. 32). Mais le problème qui se posait dans l’affaire
de Or monétaire est entièrement différent de celui qui se pose dans
Vaffaire du Timor oriental. Dans la première affaire, pour déterminer si
un pays (Italie) avait titre à recevoir le bien d’un autre (l'or albanais), la
Cour devait déterminer au préalable si l’autre Etat (l’ Albanie) avait com-
mis un délit international contre le premier (l'Italie) et était tenu à répara-
tion envers lui. Dans l’affaire du Timor oriental, la position de l’Indoné-
sie ne peut pas être comparée à celle de l’Albanie dans l’affaire de l’Or
monétaire. En l'espèce, il est question des devoirs qui incombent aux pays
en vertu de leur obligation de respecter le statut du Timor oriental tel
qu’il a été déterminé par l'Organisation des Nations Unies. Ces devoirs
ne sont pas liés entre eux: l'obligation de tout Etat Membre de l’Organi-
sation de se conformer au droit régissant le Timor oriental est une obliga-
tion indépendante. Dans l’affaire de l’Or monétaire, la Cour ne pouvait
statuer sur une certaine demande qu’après avoir fait droit à une demande

164
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 251

différente de réparation. Ce n’est pas ainsi que se présente l’affaire qui
est actuellement devant la Cour. Avec tout le respect dû à la Cour, j'ai
impression qu’en l’espèce elle est allée au-delà des limites dans lesquelles
s’applique la règle énoncée dans l’affaire de l’Or monétaire.

85. En outre, il s’agit là d’une règle régissant la compétence, et non pas
d’une règle interdisant à la Cour de se fonder sur des conclusions formu-
lées par le Conseil de sécurité ou par l’Assemblée générale au sujet d’un
différend ou d’une situation, y compris la position ou le comportement
d’un autre Etat. En tenant compte de ces décisions «extérieures», la Cour
ne formulerait aucune conclusion propre sur les intérêts d’un Etat qui
n’est pas partie à l'instance. Comme on l’a déjà indiqué (voir ci-dessus
par. 70), la Cour ne peut pas ignorer le droit des Nations Unies tel qu’il
est appliqué par les autres organes principaux de l’Organisation du
moment que ceux-ci agissent dans la limite des pouvoirs que leur confère
la Charte. Ce n’est donc pas le Portugal qui, devant la Cour, conteste
loccupation du Timor oriental par l’Indonésie, son droit de représenter
les intérêts maritimes du territoire et, de manière générale, la conformité
de ses actions au principe de l’autodétermination du peuple du Timor
oriental. L'Organisation des Nations Unies a déjà procédé beaucoup plus
tôt à cette mise en cause!. En prenant aujourd’hui acte des décisions per-
tinentes de l'Organisation, la Cour ne statue sur aucune revendication de
lIndonésie et elle ne fait pas non plus des intérêts de ce pays «l’objet
même du différend».

86. La Cour est compétente, ainsi que le montrent plusieurs arrêts et
avis consultatifs, pour interpréter et appliquer les résolutions de l’Orga-
nisation. Elle est compétente pour se prononcer sur leur légalité, et
notamment sur la question de savoir si elles sont intra vires. Cette com-
pétence découle de la fonction de la Cour en tant qu’organe judiciaire
principal de l’Organisation des Nations Unies. Les décisions de l’Organi-
sation (au sens large que cette notion a en vertu des dispositions de la
Charte relatives au vote) peuvent être examinées par la Cour du point de
vue de leur légalité, de leur validité et de leur effet. Les conclusions de la
Cour sur ces questions mettent en cause les intérêts de tous les Etats
Membres, ou du moins de ceux qui sont visés par les résolutions en ques-
tion. Mais ces conclusions restent dans les limites fixées par la règle
énoncée dans l’affaire de l’Or monétaire. En évaluant les diverses résolu-
tions de l’Organisation des Nations Unies concernant le Timor oriental
par rapport aux droits et aux devoirs de l’Australie, la Cour ne contre-
viendrait pas à la règle du fondement consensuel de sa compétence.

87. La Cour a toujours été très consciente des limites de sa compé-
tence. Dans laffaire du Plateau continental (Tunisie/Jamahiriya arabe

! Cette mise en cause est déterminante. Le fait que le Portugal ne conteste pas la licéité
des actes de l’Indonésie ne signifie pas que la Cour doive obligatoirement présumer que
ces actes sont licites. Il n’existe pas de présomption de ce genre. Pour un point de vue
contraire, voir duplique, par. 94.

165
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 252

libyenne), requête à fin d'intervention, arrêt, elle a souligné «qu'aucune
inférence ni déduction ne saurait légitimement être tirée de [ses] conclu-
sions ni de [ses] motifs pour ce qui est des droits ou prétentions d'Etats
qui ne sont pas parties à l'affaire» (C.LJ. Recueil 1981, p. 20, par. 35).
Cette position de la Cour qui, dans laffaire citée, était applicable a
Malte, protège sans aucun doute les intérêts de l’Indonésie dans le pré-
sent différend.

88. On peut aussi ajouter que dans tous les systémes de droit les tri-
bunaux prennent acte des faits de notoriété publique. Cette catégorie de
faits comprend notamment des événements historiques tels que la guerre,
l'agression, l'invasion et l’incorporation d’un territoire. L’action de l’Indo-
nésie à l’égard du Timor oriental entre dans cette catégorie. Tenir compte
de ces faits et en tirer des conclusions n’est pas une usurpation de com-
pétence.

Contrôle de l'Indonésie sur le Timor oriental

89. Une décision sur la licéité de «la présence de l’Indonésie au Timor
oriental» n’est pas une condition préalable à une décision sur la respon-
sabilité de l'Australie. C’est là la différence avec l'affaire de l’Or moné-
taire, en particulier selon l’interprétation qui en est donnée dans l’affaire
de Certaines terres à phosphates à Nauru (voir ci-dessus par. 59 et 62).
Mais qualifier d’intervention le comportement de l’Indonésie (arrêt,
par. 13 et 14) équivaut implicitement à prendre cette décision.

90. Dans la présente affaire, la Cour n’est pas nécessairement tenue de
déterminer le statut de l'Indonésie au Timor oriental. Ml lui suffit de se
référer au statut du Timor oriental selon le droit des Nations Unies et les
résolutions qui appliquent ce droit. C’est sur les propres actes de l’Aus-
tralie en rapport avec le statut du Timor oriental que le Portugal fonde sa
demande. C’est aussi dans ce seul statut qu’on peut trouver la réponse à
la question de savoir quel pays a le pouvoir de conclure des traités
concernant les intérêts du Timor oriental. Contrairement à ce qui est dit
dans le contre-mémoire (par. 212), la Cour n’a pas besoin de déterminer
«le statut juridique de l’administration indonésienne du Timor oriental à
la date du 11 décembre 1989 et depuis cette date, à laquelle a été conclu
le traité relatif au «Timor Gap». Il suffit à la Cour de dire ce qu'était le
statut du Timor oriental pendant la période considérée et ce qu’il est
maintenant, en vertu du droit des Nations Unies et des résolutions de
l'Organisation. Une décision sur «la revendication de souveraineté de
l’Indonésie...» ne constitue pas «une condition préalable à toute déter-
mination de la responsabilité de l’Australie» (contra: ibid. ). Encore une
fois, la clef du problème réside dans le statut du Territoire en vertu des
normes des Nations Unies. Pour déclarer comment ces normes définissent
ce statut, la Cour n’a besoin de formuler aucune conclusion en ce qui
concerne l’Indonésie.

91. Le lien entre les demandes présentées par le Portugal à l’encontre
de Australie et celles qu’il a présentées ou aurait pu présenter ailleurs

166
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 253

contre l’Indonésie (c’est-à-dire devant une instance autre que la Cour) a
un caractère factuel. Les deux séries de demandes concernent la situation
au Timor oriental. Ce lien ne suffit pas pour que le règlement du diffé-
rend entre le Portugal et l’Australie dépende d’une décision judiciaire
préalable ou, du moins, simultanée sur les demandes (potentielles ou
réelles) du Portugal contre l’Indonésie. Contrairement à ce qui était le cas
dans l’affaire de Or monétaire, la décision de la Cour dans le différend
entre le Portugal et l’Australie ne se fonderait pas sur l’obligation ni la
responsabilité de l’Indonésie (voir l’affaire de Certaines terres à phos-
phates à Nauru (Nauru c. Australie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1992, p. 297, opinion individuelle de M. Shahabuddeen).

92. Les obligations de l’Australie qui découlent de son devoir de res-
pecter le statut du Timor oriental tel que défini par l'Organisation des
Nations Unies sont identiques ou analogues à celles des autres Etats
Membres de l'Organisation. Mais cette identité (ou analogie) ne signifie
pas que le Portugal ait besoin de s’appuyer sur cette donnée de fait ni que
la Cour se trouve dans Pobligation ou la nécessité de fonder son arrêt sur
cette même donnée. On peut rappeler ici ce que M. Shahabuddeen a dit
au sujet de la position de l’Australie dans une autre affaire, celle de Cer-
taines terres à phosphates à Nauru:

«Le fait que d’autres aient été tenus à la même obligation n’em-
pêche en rien que l’Australie en était également tenue. La Cour ne
s'occupe que de lobligation de l'Australie.» (C.J. Recueil 1992,
p. 296-297.)

La requête du Portugal vise certains actes de l’Australie et la question de
savoir s’ils sont conformes ou non au statut du Timor oriental tel que
défini par l'Organisation des Nations Unies, elle ne vise pas les actes de
l’Indonésie. Dans la présente affaire, une décision sur les conclusions de
l'Etat demandeur ne constituerait pas une détermination de la responsa-
bilité d’un Etat tiers à l’instance (l’Indonésie), avec tous les effets juridi-
ques qu’une telle détermination entrainerait ou pourrait entraîner.

Le traité relatif au « Timor Gap»

93. Il faut d’abord éclaircir un point. La Cour n’a pas compétence
pour se prononcer sur l’invalidité du traité relatif au «Timor Gap»: elle
doit s’abstenir de rendre une décision en ce sens. Aux fins de la présente
instance, le traité demeure valable. Sa validité empêche la Cour d’ordon-
ner des mesures qui tendraient à la non-exécution du traité. Ses consé-
quences dommageables réelles, possibles ou potentielles pour le peuple du
Timor oriental ne peuvent être déterminées par la Cour. Statuer sur la
validité du traité exigerait la participation de l’Indonésie à la présente ins-
tance. Tant le demandeur que le défendeur (bien que dans des contextes
quelque peu différents) citent les arrêts rendus par la Cour de justice cen-
traméricaine dans les affaires Costa Rica v. Nicaragua (1916) et El Sal-
vador v. Nicaragua (1917) (contre-mémoire, par. 189; réplique, par. 7.21-

167
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 254

7.22). La validité du traité relatif au «Timor Gap» n’est pas l’objet du
différend. Le Portugal ne demande pas à la Cour de déclarer que le traité
est nul.

94. Mais autre chose est de se prononcer sur la licéité de certains actes
unilatéraux de l’Australie qui ont conduit à la conclusion du traité ou en
constituent l’application. D’un point de vue juridique, la négociation, la
conclusion et l’exécution d’un traité sont des actes en droit (c’est-à-dire
l’expression de la volonté ou de l’intention d’une personne juridique).
Pour avoir un effet en droit, ces actes doivent être conformes aux règles
juridiques qui les gouvernent. Plusieurs de ces actes sont unilatéraux, à la
différence du traité lui-même. Si une affaire porte sur la licéité ou sur la
validité de l’un quelconque de ces actes — et il s’agit 1a d’un «point de
droit international» au sens du paragraphe 2 de l’article 36 du Statut —
la Cour est compétente pour examiner la conformité de l’acte en ques-
tion, et par conséquent pour statuer sur sa licéité ou sa validité. D’un
point de vue historique et sociologique, la négociation, la conclusion et
l’exécution d’un traité sont des faits. Or certains faits peuvent aussi être
soumis à l'examen d’un organe judiciaire dans une mesure qui dépend
soit des règles juridiques de l'Etat concerné soit, dans les relations inter-
nationales où il n’existe pas de juridiction centrale, des dispositions par-
ticulières du droit conventionnel.

95. La Cour est compétente pour se prononcer sur la question de
savoir si l’un quelconque des actes unilatéraux de l’Australie conduisant
à la conclusion, à l’entrée en vigueur et à l'application du traité relatif au
Timor Gap constitue un fait internationalement illicite. En se concen-
trant exclusivement sur de tels actes, la Cour ne s’intéresse nullement aux
actes de l’Indonésie relatifs à la conclusion du traité. Elle demeure dans
les limites d’une appréciation qui relève de sa compétence et qui est
admissible. La Cour s’acquitterait de sa tâche en examinant ces actes au
regard des obligations de l'Australie découlant du droit des Nations
Unies et plus particulièrement du corps de dispositions que l’on appelle
«droit de la décolonisation».

96. Pour examiner si le comportement de l'Australie qui a abouti à la
conclusion du traité relatif au «Timor Gap» était ou non licite, il n’est
pas nécessaire que la Cour détermine le caractère illicite du contrôle
exercé par l'Indonésie sur le Timor oriental. Il lui suffit d'évaluer le com-
portement de l’Australie au regard de l'obligation qui était et qui demeure
la sienne de traiter le Timor oriental comme un territoire non autonome.
Tout en protégeant ses droits maritimes et en prenant des mesures pour
préserver ses ressources naturelles, l'Australie avait (en l’occurrence) cer-
taines obligations à l'égard du Territoire: elle a traité non pas avec la
puissance administrante, mais avec l’Indonésie, qui n’était pas habilitée
par l'Organisation des Nations Unies à assumer l’administration de ce
territoire et qui pourtant le contrôlait. C’était aussi les intérêts maritimes
et connexes du Territoire qui étaient en jeu, et non seulement ceux de
l'Australie. On ne saurait assimiler la situation des Etats tiers (l’Australie
étant l’un eux) aux responsabilités d'Etats qui, comme le Portugal, ont

168
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 255

été chargés de l’administration d’un territoire ou de territoires en vertu
du chapitre XT de la Charte. Mais les Etats qui ne sont pas des puissances
administrantes ont aussi certaines obligations. L’Australie s’en est-elle
acquittée? Cette question ne fait pas jouer la règle de l’Or monétaire; la
Cour est compétente pour y répondre.

B. Recevabilité
Généralités

97. La question de la recevabilité a déjà été abordée sur un plan géné-
ral dans certains des paragraphes précédents. Mais en la présente ins-
tance la Cour devrait, avant d’examiner la recevabilité, statuer sur sa
compétence. Compte tenu de sa décision en la matière, il n’y avait pas
lieu d'examiner la question de la recevabilité. En l’espèce, cette question
peut être résolue après l’examen au fond des différentes demandes pré-
sentées par le Portugal. Du reste, l’Australie fait observer que cette ques-
tion est inextricablement mêlée au fond (contre-mémoire, par. 20).

98. On peut noter que, bien qu’elle ait demandé à la Cour de se dé-
clarer incompétente, l’Australie a traité de l’affaire principalement sous
l’angle de la recevabilité, ses «conclusions sur le fond n’[ayant] qu’un
caractère subsidiaire» (contre-mémoire, par. 20; en ce qui concerne
la recevabilité, ou plutôt l’irrecevabilité, voir ibid., deuxième partie, et
duplique, première partie).

99. L'importance que revêt la question de la recevabilité n’est nulle-
ment atténuée, encore moins supprimée par l’argument de l’Australie ten-
dant à dire qu’il n’existe pas de différend en l’espèce (ci-dessus par. 34-38).

La qualité pour agir de l'Etat demandeur

100. La présente affaire n’«implique [pas] un préjudice direct causé
aux droits de l’Etat demandeur dans le cadre d’un délit», mais en Pespèce
la revendication repose «soit sur une notion large de l’intérêt juridique
soit sur des conditions particulières conférant à l’Etat en question qualité
pour agir en ce qui concerne les intérêts juridiques d’autres entités» !. Le
Timor oriental est l’une de ces entités.

101. Dans la présente affaire, un conflit d’intérêts juridiques oppose le
Portugal et l’Australie. A plusieurs reprises au cours de l'instance, l’Aus-
tralie a admis que le Portugal était l’un des Etats concernés. Elle l’a
reconnu pour faire valoir que le Portugal n’avait pas pour autant qualité
pour agir devant la Cour en la présente instance. Cependant, pour avoir
cette qualité, il suffit qu’un Etat montre qu’il est directement concerné
par l'issue de l’affaire. Le Portugal a amplement montré qu’il pouvait
demander la protection de ses compétences au service des intérêts du
peuple du Timor oriental.

! Tan Brownlie, Principles of Public International Law, 4° éd., 1990, p. 466-467.

169
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 256

102. L’un des coagents et conseils de l’Australie a déclaré qu’«afin
d’avoir qualité pour agir le Portugal doit faire état des droits qu'il
possède» (CR 95/8, p. 80, M. Burmester). Le Portugal a qualité pour agir
parce qu’il demeure, malgré tous les changements de fait qui se sont pro-
duits dans la région, Etat chargé de l'administration du Timor oriental.
La qualité pour agir découle de la compétence que le Portugal détient en
tant que puissance administrante. L’un des éléments fondamentaux de
cette compétence est le maintien et la défense du statut du Timor oriental
en tant que territoire non autonome; c’est là que réside le devoir de la
puissance administrante. Le Portugal a qualité pour agir aux fins de
défendre le droit du peuple timorais à l’autodétermination. Le Portugal
pourrait aussi se fonder d’une façon générale sur ce qui lui reste des attri-
buts de sa souveraineté sur le Timor oriental, ces attributs allant dans
le sens de l’accomplissement de la tâche qui lui incombe en vertu du
chapitre XI de la Charte. D’une part, le Portugal affirme qu’il ne fait
valoir aucune réclamation fondée sur ses propres droits souverains; il en
nie même parfois l’existence (mémoire, par. 3.08 et 5.41, et réplique,
par. 4.57). D’autre part, il invoque ses «prérogatives de souveraineté »
(réplique, par. 4.54). Quoi qu’il en soit, on ne saurait soutenir que le
départ des autorités portugaises du Timor oriental en 1975 a eu pour
résultat de mettre «fin à la capacité qu’il [le Portugal] pouvait avoir d’agir
en qualité d'Etat côtier à l'égard du territoire» (contre-mémoire,
par. 237). Cette façon de voir est contraire à la fois au droit applicable en
cas d'occupation militaire liée ou non à une guerre et au droit des
Nations Unies relatif à la qualité de puissance administrante.

103. On peut dire que le Portugal n’a pas un intérêt propre au sens
strict du terme, c’est-à-dire un intérêt national, un de ces très nombreux
intérêts qu’ont les Etats en tant que membres de la communauté interna-
tionale. Mais le Portugal a été chargé d’une «mission sacrée» au sens du
chapitre XI de la Charte. Il veille à des intérêts qui, certes, sont également
les siens mais qui, au premier chef, sont partagés par tous les Membres de
l'Organisation des Nations Unies: les Membres de l'Organisation souhai-
tent que les tâches définies au chapitre XI soient accomplies. L'Australie
se déclare aussi en faveur de la mise en œuvre du chapitre XI. Mais les
deux Etats ont des vues très différentes sur la façon de procéder touchant
à la question complexe du Timor oriental et sur ce qui est licite en l’occur-
rence. La question aurait dû être tranchée par la Cour. Par sa décision sur
sa compétence, cette haute juridiction s’est privée de cette possibilité. Si
elle ne l’avait pas fait, son arrêt aurait permis de lever plusieurs des incer-
titudes que comportent les relations juridiques entre les Parties et, d’une
façon plus générale, quelques incertitudes concernant un territoire non
autonome incorporé à un Etat sans le consentement de l’Organisation des
Nations Unies. Quoi qu'il en soit, il est clair qu’il existe une véritable
controverse. Quel doute pourrait-il y avoir quant à la qualité pour agir?

104. Je crois que le Portugal satisfait aux critères rigides énoncés par le
Président Winiarski, s'agissant d’avoir «un droit subjectif, un intérêt
individuel, réel, actuel et juridiquement protégé» (Sud-Ouest africain,

170
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 257

exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 455). Dans l'affaire
en question, l’Ethiopie et le Libéria affirmaient qu’ils avaient un «intérêt
juridique à s’assurer par une procédure juridique que la mission sacrée de
civilisation créée par le mandat n’[était] pas violée». En réponse, ce juge
éminent a dit ceci: «Mais un tel intérêt juridiquement protégé ne leur a
été conféré par aucun acte international...» (Jbid., p. 456.) Le Portugal
peut étayer sa demande sur la Charte des Nations Unies.

C. L’«opportunité judiciaire »

Généralités

105. Il n’y a rien dans l’arrêt sur la question de l’opportunité judiciaire.
Mais peut-on aller jusqu’à dire que la Cour a admis implicitement qu’au
stade où elle était parvenue l’examen de laffaire n’était pas contraire à
l«opportunité judiciaire»? La Cour pouvait tout aussi bien commencer
l'examen de l’affaire par l'étude de cette question de l’opportunité. Car,
comme l’a fait remarquer sir Gerald Fitzmaurice, la question

«est en effet, lorsqu'elle se pose, sans rapport avec la compétence et
rend inutile et indésirable un examen de la compétence, de sorte qu’il
ne sera pas question que la Cour décide qu’elle a compétence et
refuse de l’exercer» (Cameroun septentrional, arrêt, CI.J. Recueil
1963, p. 106, opinion individuelle).
La Charte ne fournit aucune réponse à la question des différends d’ordre
juridique qui «pourraient, politiquement parlant, être considérés à pre-
mière vue comme susceptibles d’un règlement judiciaire» !. Il faudrait se
demander si les bases et les conséquences politiques de la présente affaire
(y compris les conséquences d’un arrêt sur le fond) sont telles qu’il serait
inopportun de recourir à la voie judiciaire.

106. On peut rappeler à ce stade que, dans sa résolution 384 (1975), le
Conseil de sécurité a demandé au Portugal, «en tant que puissance admi-
nistrante, de coopérer pleinement avec l’Organisation des Nations Unies
afin de permettre au peuple du Timor oriental d'exercer librement son
droit à l’autodétermination». La référence à la coopération avec l’Organi-
sation n’exclut pas que le Portugal agisse de sa propre initiative et prenne
des mesures non coordonnées avec l'Organisation des Nations Unies, qui
sont ou qui peuvent être liées au processus d’autodétermination. La requête
introductive d’instance du Portugal dans la présente affaire relève de cette
catégorie de mesures. Dans sa résolution 3485 (XXX), l’Assemblée géné-
rale évoque «la responsabilité qu’a la Puissance administrante de faire tout
son possible en vue de créer des conditions permettant au peuple du Timor
oriental d’exercer librement son droit à l’autodétermination...» L’exercice
de cette responsabilité, y compris le choix des moyens, est une question qui
doit étre tranchée par la Puissance administrante agissant seule ou conjoin-
tement avec l’Organisation des Nations Unies.

1S. Rosenne, The Law and Practice of the International Court, 2° éd. rev., 1985, p. 92.

171
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 258

107. En Vinstance, l’alternative était entre, d’une part, examiner
Vaffaire au fond et, d’autre part, refuser de statuer. L’abstention ne
paraît pas être la meilleure solution de principe. Des considérations
d’intérêt général militent en faveur d’un prononcé de la Cour au fond.
Pareil prononcé a plus de chance de contribuer au règlement des pro-
blémes soumis à la Cour. Ces problèmes, ou tout au moins certains
d’entre eux, sont arrivés au stade où ils peuvent trouver un règlement par
Vapplication du droit international.

108. Les composants juridiques d’un différend résultant de la question
du Timor oriental ne doivent pas nécessairement être soumis à la Cour
sous la forme d’une demande d’avis consultatif (comme l’affirme lAus-
tralie). La voie contentieuse n’est pas exclue.

S'agit-il d'un différend justiciable ?

109. La solution du différend entre le Portugal et l'Australie n’est pas
contradictoire avec le «devoir [de la Cour] qui consiste à sauvegarder sa
fonction judiciaire» (Cameroun septentrional, arrêt, C.J. Recueil 1963,
p. 38). En d’autres termes, statuer sur le fond est compatible avec fa fonction
judiciaire de la Cour (voir ibid., p. 37). Le présent différend est justiciable.

110. Les écritures et les plaidoiries montrent amplement qu’il y a en
lPespèce «un litige réel impliquant un conflit d'intérêts juridiques entre les
parties». En examinant les demandes du Portugal, la Cour et son arrêt
affecteront les droits et obligations juridiques des Parties, «dissipant ainsi
toute incertitude dans leurs relations juridiques». Par conséquent, «les
conditions essentielles de la fonction judiciaire» pourraient être remplies
et en fait elles le seraient (Cameroun septentrional, arrêt, C.IT. Recueil
1963, p. 34). Dans la présente affaire, il existe entre les deux Parties un
différend juridique que la Cour, si elle veut s’acquitter de sa fonction, ne
peut refuser de trancher. Car une conséquence nécessaire de l’existence
d’un différend, y compris en l’espèce, est l’intérêt de la partie (c’est-à-dire
le Portugal) à obtenir une décision sur le fond (ici, je reprends la notion
de différend telle qu’elle est exposée par M. Morelli, ibid., p. 133, par. 3).
Le Portugal a suffisamment démontré son intérêt pour que la Cour exa-
mine l’affaire. Cet intérêt demeure et la controverse entre les deux Etats
n’a pas pris fin à ce jour.

111. En ce qui concerne la question du Timor oriental, il y a des points
d'interprétation et d’application du droit au sujet desquels il est utile de
faire appel à la Cour. Ces points ne sont pas abstraits, il ne s’agit pas
d’«une question éloignée de la réalité» (pour reprendre l'expression
employée dans l'affaire du Cameroun septentrional (C.I.J. Recueil 1963,
p. 33) et évoquée au cours de la procédure orale par M. Crawford, qui a
été d’un avis contraire (CR 95/9, p. 27, par. 17, et CR 95/15, p. 51,
par. 9)). La procédure a montré que les Parties s’opposaient sur des ques-
tions juridiques que la Cour pouvait régler sans la participation d’un
quelconque Etat tiers à l’instance (en l’espèce l'Indonésie). Même si l’on
assume que «le différend sous-jacent ne peut être réglé que par voie de

172
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 259

négociation» (contre-mémoire, par. 316), il n’est pas vrai que le différend
soumis à la Cour (qu’il faut distinguer du différend «sous-jacent») ne se
prête pas à un règlement judiciaire. Sir Robert Jennings nous rappelle que:

«Il pourrait être utilement reconnu de façon plus générale que la
méthode du règlement judiciaire n’est pas nécessairement indépen-
dante, et qu’elle peut parfaitement être utilisée en complément d’autres
méthodes, telle que la négociation.» ! / Traduction du Greffe. ]

Ce juge éminent a donné l’exemple des affaires du Plateau continental de
la mer du Nord mais on pourrait donner d’autres exemples.

112. On peut aussi envisager notre problème sous un tout autre angle:
il y a des différends dont le règlement ne constitue pas une opération
unique. Le règlement est un processus ou le devient. Telle est la nature de
la question du Timor oriental. Le règlement judiciaire fait partie de ce
processus et il n’y a pas de raison de l’éliminer.

TV. LE TERRITOIRE DU TIMOR ORIENTAL
A. Le statut

113. «La Cour rappellera ... qu’elle a pris note dans le présent arrêt
(paragraphe 31), du fait que pour les deux Parties le Territoire du Timor
oriental demeure un territoire non autonome...» (arrêt, par. 37). Et l’on
peut conclure, sur la base de sa décision, que la Cour partage ce point de
vue. Il est à regretter que cette affirmation importante n’ait pas trouvé sa
place dans le dispositif.

Maintien du statut

114. Depuis 1960, le Timor oriental a figuré sans interruption sur la
liste des territoires non autonomes de I’Organisation des Nations Unies et
y figure toujours. L’Organisation continue de reconnaitre ce statut au
Timor oriental. Elle est la seule à pouvoir le modifier. Le rejet du statut
par la Puissance souveraine initiale, ’emploi de la force par un pays
pour s’assurer le contrôle du territoire, ou la reconnaissance par tel ou tel
Etat des conséquences de fait du recours à la force, aucun de ces actes
unilatéraux ne saurait abolir ou modifier le statut de non-autonomie. Ce
statut prend sa source dans le droit des Nations Unies et aucun acte
unilatéral ne peut prendre le pas sur ce droit.

115. Il est vrai qu'avec le temps l’Assemblée générale a utilisé dans ses
résolutions des termes à certains égards moins fermes et catégoriques, et
que le nombre de voix en faveur de ses résolutions a diminué. Mais cela
s'explique par l’évolution de l'approche politique et la recherche d’une
solution par d’autres voies que celles de l’Assemblée générale et du
Conseil de sécurité. La situation au regard du chapitre XI de la Charte

1 «Comité restreint sur le règlement pacifique des différends. Note préliminaire», Insti-
tut de droit international, Annuaire, vol. 65, deuxième partie, session de Milan, 1993,
Pedone, Paris, 1994, p. 281.

173
TIMOR ORIENTAL (OP. DISS, SKUBISZEWSKI) 260

n’a aucunement varié, et les consultations de Genève au titre de la résolu-
tion 37/30 de l’Assemblée générale, actuellement en cours, n’ont par
ailleurs rien changé au statut du Territoire.

116. A l’évidence, nous sommes en présence d’une situation de fait qui
est susceptible de durer longtemps. L'Australie a raison de soutenir que le
fait que le Portugal a rejeté, de 1955 à 1974, ce statut attribué au Territoire
par l'Organisation des Nations Unies n’a pas modifié le statut juridique
du Timor oriental. Il est donc difficile de comprendre comment en même
temps l’Australie peut plaider le caractère effectif de l’incorporation du
Timor oriental à l’Indonésie et soutenir en particulier que les actes de
reconnaissance de cette incorporation ont contribué à la rendre effective.
En droit, le statut du Timor oriental est demeuré le même tout au long de
la période qui s’est écoulée depuis que le Portugal est devenu Membre de
l'Organisation des Nations Unies et que l’Organisation a placé le Timor
oriental sous l’empire des dispositions du chapitre XI de la Charte. Il
s’agit d’un statut défini par le droit des Nations Unies. Des actes unilaté-
raux — ceux du Portugal à l’époque de la dictature, puis ceux de l’Indo-
nésie depuis 1975 et ceux des quelques Etats ayant procédé à la reconnais-
sance — n’ont pas pu et ne peuvent pas prendre le pas sur ce droit.

La position de l'Australie

117. En dépit des diverses nuances que l’Australie a parfois introduites
en exposant cette partie de l’affaire, on doit supposer, sur la foi de ce
qu’elle dit, qu’elle reconnaît que le Timor oriental est toujours un ter-
ritoire non autonome. «L'Australie n’a jamais reconnu la légalité de
l'acquisition initiale par l'Indonésie du Territoire du Timor oriental.»
(Duplique, par. 224.) L'Australie se réfère aussi au fait que c’est un autre
Etat qui exerce désormais son autorité sur ce territoire non autonome
(Pindonésie ayant pris la place du Portugal). Cela implique qu’à cet égard
le statut (en tant que tel) du Timor oriental n’a pas subi de modification.
L'agent et conseil de l’Australie a déclaré:

«L'Australie reconnaît que le peuple du Timor oriental a le droit
de se déterminer lui-méme selon le chapitre XI de la Charte des
Nations Unies. Le Timor oriental reste un territoire non autonome
sous le couvert du chapitre XI. L’Australie a reconnu cet état de
choses bien avant que le Portugal ne le fasse en 1974. Elle a réaffirmé
sa position, tant avant qu’aprés avoir reconnu la souveraineté de
l’Indonésie. Elle le réaffirme maintenant.» (CR 95/14, p. 13.)

118. En même temps, l’Australie ne semble pas exclure que, dans
Vintervalle, la situation juridique du territoire ait pu évoluer de façon à
correspondre à la situation de fait créée par l’Indonésie. Une telle évolu-
tion a-t-elle eu lieu? Le texte du traité relatif au «Timor Gap» et de quel-
ques déclarations officielles (voir ci-après par. 127 et 140) peut être consi-
déré comme allant dans le même sens de la thèse du changement, et non
de la continuité. Plus précisément, la position de l’Australie est ambiva-
lente pour trois raisons.

174
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 261

119. Premièrement, on se heurte à une difficulté fondamentale: com-
ment concilier la reconnaissance par l’Australie de la souveraineté indoné-
sienne et le maintien du statut de non-autonomie? La difficulté est d’autant
plus grande que l’Indonésie nie l’existence d’un tel statut. Cette reconnais-
sance ne signifie-t-elle pas inévitablement que l'Australie a accepté la thèse
de l’Indonésie au sujet de la situation actuelle du Territoire?

120. Deuxièmement, une autre difficulté vient de ce qu’on peut douter
que l'Australie soit fondée à traiter sur un pied d’égalité, en termes iden-
tiques, les deux pays (le Portugal et l'Indonésie) en tant que souverains
successifs du Timor oriental (voir ci-dessus par. 117). Le titre de souve-
raineté du Portugal n’est cependant pas comparable à la revendication de
PIndonésie. Depuis 1974, le Portugal se conforme au principe énoncé
dans la déclaration relative aux relations amicales !.

121. Troisièmement, il y a également lieu de noter une tendance géné-
rale de la part de l’Australie à insister sur la portée du fait que le Portugal
«ne dispose d’aucune autorité gouvernementale» sur le Timor oriental et
n’y a «aucune présence matérielle» (CR 95/8, p. 79). Je ne prétends pas
que cette affirmation trahisse nécessairement une préférence pour les faits
par rapport au droit, mais lattitude de l’Australie à égard du statut du
Territoire s’en trouve obscurcie, d’autant que l’Indonésie ne se considère
pas elle-méme comme une nouvelle «puissance administrante».

Reconnaissance et non-reconnaissance

122. Il convient d’écarter d’emblée l’argument tiré de l’analogie entre
le traité relatif au « Timor Gap» et certains traités conclus par l’Indonésie
visant à éviter la double imposition. L'Australie a appelé l’attention sur
ces traités (contre-mémoire, appendice C, et duplique, par. 52-54; pour
le point de vue du Portugal, voir réplique, par. 6.14). La Cour mentionne
de façon générale (c’est-à-dire sans indiquer leur catégorie et leur objet)
les «traités susceptibles de s’appliquer au Timor oriental, mais ne compor-
tant aucune réserve quant à ce territoire» (arrêt, par. 32). La Cour ne tire
aucune conclusion expresse de ces traités, mais s’y réfère dans le contexte
du pouvoir de conclure des traités et non dans celui de la reconnais-
sance. C’est l’Australie qui se place du point de vue de la reconnaissance.
Cette position est fallacieuse dans la mesure où les traités en matière fis-
cale n’impliquent aucune reconnaissance. En effet, ils ne portent pas sur
les problèmes territoriäux, ne visent pas explicitement le Timor oriental et
concernent le territoire indonésien soumis à la législation indonésienne
uniquement à des fins fiscales. C’est là une question qui peut être réglée
par les parties contractantes sans contredire leur position de non-reconnais-

! «Le territoire d’une colonie ou d’un autre territoire non autonome possède, en vertu
de la Charte, un statut séparé et distinct de celui du territoire de l'Etat qui l’administre; ce
statut séparé et distinct en vertu de la Charte existe aussi longtemps que le peuple de la
colonie ou du territoire non autonome n’exerce pas son droit à disposer de lui-même con-
formément à la Charte et, plus particulièrement, à ses buts et principes.»

175
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 262

sance (si elles ont adopté cette attitude) ni entraîner une reconnaissance.
En revanche, le traité relatif au «Timor Gap» mentionne «la province
indonésienne du Timor oriental» et part de l’hypothèse que l'Indonésie
exerce sur cette région sa souveraineté, que l’Australie a reconnue.

123. Qu'il me soit permis de faire remarquer qu’en cas de changements
violents aboutissant à une domination étrangère ou à une influence étran-
gère dominante il faut se placer dans une perspective à plus long terme.
L'histoire récente vient encore de nous montrer que ce qui avait été
pendant très longtemps considéré comme quasi permanent et impossible
à modifier s’est effondré sous nos yeux — résultat que les tenants de la
Realpolitik et de l'acceptation du fait accompli n’avaient pas prévu. On
nous a dit, à propos du Timor oriental, que «notre opposition à ce qui
s’[est] passé ne changer[a] rien a la réalité de la situation» (position des
Etats-Unis d’Amérique, citée dans la duplique, par. 47). C’est peut-être
vrai pour le moment, mais nous connaissons tous des cas où une opposi-
tion s’est manifestée et où il est arrivé que diverses «réalités» ont offert
moins de résistance au changement que n’auraient pu l’imaginer les gou-
vernements.

124. Dans la présente instance, la Cour a préféré ne pas examiner le pro-
bléme de la non-reconnaissance d’une situation, d’un traité ou d’un ar-
rangement résultant de l'emploi de moyens contraires à l’interdiction de
«recourir à la menace ou à l’emploi de la force, soit contre l'intégrité terri-
toriale ou l’indépendance politique de tout Etat, soit de toute autre manière
incompatible avec les buts des Nations Unies » (article 2, paragraphe 4,
de la Charte). Lorsque l’on formule ou confirme les principes pertinents
en l’espèce, cette attitude de réserve n’est cependant pas la seule possible.

125. La politique de non-reconnaissance, qui remonte à une époque
antérieure à la première guerre mondiale, a commencé à se transformer
en une obligation de non-reconnaissance dans les années trente. Les
Etats-Unis d'Amérique ont, grâce à la doctrine Stimson, fait œuvre de
pionnier et joué un rôle utile dans cette évolution !. La règle ou, comme
sir Hersch Lauterpacht l’appelle2, le principe de non-reconnaissance fait
aujourd’hui partie du droit international général. On peut affirmer que
cette règle est peut-être en voie d’atteindre aujourd’hui le stade où elle
participerait de la nature du principe qui est son corollaire, à savoir le
principe du non-recours à la force. Dans cette hypothèse, la non-recon-
naissance deviendrait une norme impérative de ce droit {jus cogens). Il
s’agit cependant là d’une évolution future qui doit encore prendre forme
et qui demeure incertaine. La déclaration relative aux relations amicales?
décrit bien l’état du droit en ce domaine: «Nulle acquisition territoriale

! R. Langner, Seizure of Territory. The Stimson Doctrine and Related Principles in
Legal Theory and Diplomatic Practice, 1947.

2 Recognition in International Law, 1947, chap. XXI.

3 Déclaration relative aux principes du droit international touchant les relations amicales
et la coopération entre les Etats conformément à la Charte des Nations Unies. Le texte de
la déclaration est annexé à la résolution 2625 (XXV) de l’Assemblée générale des Nations
Unies. La règle se trouve dans la section concernant l'interdiction de l’emploi de la force.

176
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 263

obtenue par la menace ou l’emploi de la force ne sera reconnue comme
légale.» (Contrairement aux affirmations faites (contre-mémoire,
par. 365; duplique, par. 74), l’obligation de ne pas reconnaître une situa-
tion créée par l’emploi illicite de la force ne découle pas uniquement
d’une décision du Conseil de sécurité prescrivant la non-reconnaissance.
Il s’agit d’une règle directement applicable.

126. Mais en dehors de ce qui a été dit au paragraphe 125 ci-dessus, il
est permis de penser que l’Organisation des Nations Unies a rejeté la pos-
sibilité d’une reconnaissance. En effet, le Conseil de sécurité a demandé à
«tous les Etats de respecter l’intégrité territoriale du Timor oriental»
(résolutions 384 (1975) et 389 (1976), paragraphe 1 du dispositif de cha-
cune de ces résolutions) et l’Assemblée générale a fait mention de l’inté-
grité territoriale du Timor oriental (résolution 34/85 (XXX), par. 5; cette
résolution a été réaffirmée par l’Assemblée en 1976-1978). Que peuvent
signifier tous ces textes sinon qu’il est interdit de faire quoi que ce soit qui
puisse porter atteinte à l'intégrité du Territoire? La reconnaissance de ce
territoire en tant que province de l’Indonésie est contraire aux résolutions
citées. L’ Assemblée a rejeté l'intégration du Timor oriental à l’Indonésie
(ci-dessus par. 24).

127. L'Australie a pourtant reconnu la souveraineté de l'Indonésie sur
le Timor oriental et elle a, à cette occasion, également contesté le carac-
tère juridique de la règle de non-reconnaissance !. Des formulations moins
précises ont parfois été utilisées: il a été dit au cours des plaidoiries que
PAustralie «a reconnu la présence de l’Indonésie au Timor oriental»
(CR 95/8, p. 10, par. 3, M. Pellet). Le terme «présence» pourrait, au sens
strict du terme, avoir une portée moindre que celui de «souveraineté».

1 Le sénateur Gareth Evans, alors ministre des ressources et de l’énergie, a fait la décla-
ration suivante devant le Sénat australien le 20 mars 1986:

«J’indique avec clarté que le statut juridique de cette déclaration [citée ci-dessus
p. 262, note 3], qui ne constitue en aucun sens un traité, fait depuis longtemps l’objet
de contestations très énergiques. Nous croyons comprendre qu’il n’existe aucune
obligation juridique internationale contraignante de ne pas reconnaître l'acquisition
d’un territoire obtenue par la force. En droit international, la licéité de l'acquisition
initiale d’un territoire par un Etat doit être distinguée des relations ultérieures entre
les Etats tiers et l’Etat qui acquiert un territoire nouveau. Chaque Etat a le droit sou-
verain de décider des relations qu’il aura avec les Etats qui acquièrent, par quelque
moyen que ce soit, de nouveaux territoires et de décider s’il entend ou non recon-
naître la souveraineté sur un tel territoire.

Comme le premier ministre (M. Hawke) l’a déclaré devant la Chambre le 22 août
1985, quand il a répondu à M. Peacock, l’Australie reconnaît la souveraineté indo-
nésienne sur le Timor oriental depuis février 1979. Bien entendu, cette déclaration
s’accompagnait de la reconnaissance, une fois encore de la part de M. Hawke, et que
des représentants du gouvernement ont formulée en de nombreuses occasions, des
préoccupations que nous inspire la manière dont le Timor oriental a été incorporé à
l'Indonésie. La reconnaissance ne modifie en rien les préoccupations toujours actuelles
relatives à ce fait historique.

Permettez-moi de poursuivre en disant qu’entreprendre maintenant des négocia-
tions avec l'Indonésie au sujet du «Timor Gap» est parfaitement compatible avec la
reconnaissance, par l'Australie, de la souveraineté de l'Indonésie sur le Timor orien-
tal.» (Reproduit à l’annexe IIL.28 du mémoire.)

177
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 264

128. L'Australie a avancé la justification suivante:

«Sur un plan pratique, l'Australie ne pouvait éluder la décision de
reconnaître l'Indonésie /sic] et de négocier avec elle dans le but de
conclure un traité relatif au «Timor Gap», si elle voulait garantir et
exercer la les droits souverains qui étaient les siens. Il n’existait
aucun autre Etat avec lequel elle pouvait négocier et conclure un
accord efficace. Aucun accord avec le Portugal n’aurait permis de
réaliser l’objectif légitime de l’Australie, car cet Etat ne possédait
pas le contrôle de la zone en question et il n’existait pas la moindre
perspective qu’il puisse jamais le posséder.» (Contre-mémoire,
par. 354.)

Le problème ne saurait toutefois se réduire à des considérations «prati-
ques». Celles-ci ne dispensent pas l'Etat de son obligation de non-recon-
naissance. La thèse avancée, si elle n’est pas nuancée, est inacceptable.
Admise sans réserves, elle pourrait saper le fondement de n’importe
quelle règle juridique.

129. Même si la reconnaissance d'Etats ou de gouvernements demeure
«un acte libre», elle cesse de l’être en cas d’acquisition irrégulière d’un
territoire: le caractère discrétionnaire de l’acte est alors modifié par la
règle interdisant la menace ou l’emploi de la force.

130. Comme il a été indiqué ci-dessus (par. 125), la règle de non-
reconnaissance est directement applicable. Il n’est pas nécessaire, pour
qu’elle s’applique, que l’Organisation des Nations Unies ou une autre
organisation internationale la réitère. En conséquence, le fait que l’Orga-
nisation des Nations Unies n’a pas donné de directive en ce sens dans un
cas particulier ne dispense aucun Etat de l’obligation de non-reconnais-
sance. L’absence de «sanctions collectives» n’a pas non plus cet effet.
L’Australie est de l’opinion contraire (voir contre-mémoire, par. 355-356,
et duplique, par. 229).

131. Il n’a pas été demandé à la Cour de statuer ou de faire une décla-
ration de non-reconnaissance en ce qui concerne l’autorité de l’Indonésie
sur le Timor oriental. Mais qu’il me soit permis de reformuler la ques-
tion: la Cour peut-elle éluder cette question lorsqu'elle formule certains
principes? La non-reconnaissance pourrait protéger, et protège d’ailleurs
en fait, les droits à l’autodétermination et à la souveraineté permanente
sur les ressources naturelles. Tout pays a l’obligation corrélative de res-
pecter ces droits et aucun acte de reconnaissance ne peut le dispenser de
cette obligation. Autrement dit, il pourrait être nécessaire d’examiner s’il
existe un lien entre l’attitude de l'Australie à l’égard de l’annexion par
l'Indonésie et ses obligations à ’égard du Timor oriental. Se prononcer
sur l'existence d’un tel lien n’équivaudrait pas à rendre un arrêt visant
l'Indonésie, car la Cour se bornerait alors à statuer sur un acte unilatéral
de l'Australie. Contrairement à ce que pense l’Australie (contre-mémoire,
par. 350), cet acte signifie davantage que la simple constatation que
l'Indonésie «exerce effectivement son autorité sur le territoire» et que le

178
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 265

gouvernement qui procède à la reconnaissance est «disposé à traiter avec
cet Etat ou ce gouvernement pour ce qui se rapporte à ce territoire». La
reconnaissance conduit à la validation du contrôle de fait sur un territoire
et à l'établissement de droits correspondants.

132. Une décision collective de la communauté internationale peut
modifier l’attitude de non-reconnaissance. En droit, il y a une différence
fondamentale entre une telle décision ét des actes séparés de reconnais-
sance. Sir Robert Jennings parlait d’« une sorte de collectivisation du pro-
cessus, peut-être par l'intermédiaire de POrganisation des Nations Unies
elle-méme...»!. Mais jusqu’à présent il ne s’est rien produit de semblable
pour le Timor oriental. Il n° y a pas eu non plus consolidation du «titre»
indonésien par d’autres moyens.

133. La dichotomie entre le fait et le droit est l’une des caractéristiques
de la présente affaire. J’ai déjà évoqué un des aspects de cette dichotomie
au paragraphe 123 ci-dessus. Selon la présente opinion, il n’est pas pos-
sible d’examiner d’une manière générale le rôle de l’élément factuel ou des
faits comme source de droits, d’obligations et de pouvoirs. Il serait cepen-
dant trop simple de refuser d'admettre le maintien du statut du Timor
oriental et du Portugal tel que reconnu par l'Organisation des Nations
Unies parce qu’il serait trop éloigné des réalités. Chaque fois qu’il y a
emploi illicite de la force, il faut avoir soin de ne pas estomper la diffé-
rence entre les faits et le droit, entre la position juridique et la situation de
fait. Même dans des situations apparemment désespérées, le droit doit
être respecté. Dans de telles circonstances, ce respect ne saurait être consi-
déré comme irréaliste. L'histoire est riche de surprises, et l’histoire contem-
poraine montre que, dans le vaste territoire qui s’étend de Berlin à Vla-
divostok, les prétendues «réalités», résultant le plus souvent de crimes et
d'actes illicites commis à une vaste échelle, se sont révélées moins réelles
et moins permanentes que beaucoup ne l’imaginaient. S’agissant de ques-
tions comme l'invasion militaire, la décolonisation et l’autodétermina-
tion, on devrait prendre ses distances-par rapport à ce genre particulier de
réalisme. Et on ne peut considérer que le chapitre XI méconnaît le pro-
blème de la licéité de l'administration d’un territoire non autonome.

B. L'autodétermination

« Les principes essentiels »

134. La Cour déclare que le principe de l’autodétermination est «un des
principes essentiels du droit international contemporain». Elle évoque
l’opposabilité «erga .omnes» du droit des peuples à disposer d’eux-
mêmes. La Cour considère «qu’il n’y a rien à redire» à l’affirmation du
Portugal sur ce point (arrêt, par. 29). La Cour rappelle également «qu’elle
a pris note, dans le présent arrêt (paragraphe 31), du fait que pour les
deux Parties ... [le peuple] du Timor oriental ... a le droit à disposer de

1 The Acquisition of Territory in International Law, 1963, p. 61.

179
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 266

lui-méme» (par. 37). Il est 4 regretter que ces déclarations importantes
n’aient pas été reprises dans le dispositif de l’arrêt.

135. Selon M. Bedjaoui, Président de la Cour, l’autodétermination est
devenue, avec le temps, «un principe primaire, d’où découlent les autres
principes qui régissent la société internationale». Ce principe fait partie
du jus cogens; par conséquent, «la communauté internationale ne pou-
vait pas rester indifférente à son respect». Les Etats, «individuellement et
collectivement», ont le devoir de contribuer à la décolonisation, devenue
«une affaire de tous»!. Selon M. Ranjeva, «[lj’inaliénabilité des droits du
peuple implique leur caractère impératif et absolu, qui s’impose à tout
l’ordre international»*. M. Mbaye interprète le droit des peuples à dis-
poser d'eux-mêmes en liaison avec «le principe de l’intangibilité des fron-
tiéres» >. Cette liaison souligne encore l’incompatibilité de l’incorporation
d’un territoire non autonome par la force avec l’exigence du droit à
l’autodétermination.

136. Le droit à l’autodétermination du peuple du Timor oriental cons-
titue, en vertu du chapitre XJ de la Charte, l’élément clé du statut du Ter-
ritoire. Ce fait a été confirmé par plusieurs résolutions de l’Organisa-
tion des Nations Unies qui ont été adoptées depuis l’invasion du Timor
oriental par l’Indonésie et depuis l’incorporation dudit territoire à cet
Etat.

137. La question de l’autodétermination ne se limite pas à une relation
quadrilatérale (qui se traduit aujourd’hui par les consultations de Genève),
c’est-à-dire entre le peuple du Timor oriental, l'Organisation des Nations
Unies, le Portugal et l'Indonésie. En particulier, l’obligation de respecter
le principe de l’autodétermination en ce qui concerne le Timor oriental
n’incombe pas uniquement au Portugal et à l’Indonésie. Certaines obli-
gations à cet égard pourront incomber ou incomberont aussi à d’autres
Etats selon les circonstances. L'Australie s’est mise elle-même dans cette
obligation en négociant, en concluant et en commençant à exécuter le
traité relatif au «Timor Gap».

138. La déclaration relative aux relations amicales énonce:

«Tout Etat a le devoir de favoriser, conjointement avec d’autres
Etats ou séparément, la réalisation du principe de l’égalité de droits
des peuples et de leur droit à disposer d'eux-mêmes, conformément
aux dispositions de la Charte, et d’aider l'Organisation des Nations
Unies a s'acquitter des responsabilités que lui a conférées la Charte
en ce qui concerne l’application de ce principe...»

! M. Bedjaoui, dans J.-P. Cot et A. Pellet (dir. publ.), La Charte des Nations Unies,
2° éd., 1991, p. 1082-1083.

2 R. Ranjeva, «Les peuples et les mouvements de libération nationale», dans M. Bed-
jaoui (dir. gén.), Droit international. Bilan et perspectives, 1991, p. 113, par. 16.

3 Kéba Mbaye, introduction à la quatrième partie («Les droits de l’homme et des
peuples»), ibid, p. 1125, par. 62.

180
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 267

Le droit a l’autodétermination engendre une responsabilité qui n’est pas
uniquement a la charge des parties directement intéressées.

La position de l’Australie

139. L’Australie souscrit au principe de l’autodétermination. Dans ses
écritures et plaidoiries, elle a insisté sur le fait qu’elle reconnaissait le
droit du peuple du Timor oriental 4 disposer de lui-méme.

140. Or, dans certaines déclarations australiennes officielles, cette posi-
tion générale se nuance quelque peu en ce qui concerne le cas particulier
du Timor oriental. Le 14 novembre 1994, M. Gareth Evans, ministre des
affaires étrangères, a déclaré au Sénat:

«L’autodétermination dont parle l'Australie et qu’elle veut encou-
rager est l’autodétermination dans le cadre de la souveraineté indo-
nésienne. C’est ce qu’implique la reconnaissance de jure dont l’autre
camp politique australien a pris l’initiative en 1979 et que nous
avons par la suite entérinée lorsque nous sommes arrivés au pouvoir.

Ce que l’autodétermination signifie dans ce contexte, et dans le
sens où ce terme est souvent employé au niveau international
aujourd’hui, c’est le respect véritable des différentes ethnies ainsi que
le respect véritable des revendications formulées en matière de droits
de l’homme par des groupes particuliers au sein d’entités nationales
ou étatiques plus larges. C’est ce dont nous parlons. On pourrait
penser dans ce contexte qu’une certaine forme d’autonomie politique
ou un statut spécial — du genre de ce qu’on trouve par exemple à
Jogjakarta ou à Aceh — contribuerait utilement au processus plus
large de la réconciliation. Certes, cela ne suffit pas en soi pour régler
l’ensemble du problème, mais c’est au moins une partie de la réponse. °
Les autres éléments de la réponse sont ceux que j’ai décrits, en par-
ticulier la réduction de la présence militaire ainsi que la prise d’autres
mesures visant à faire mieux respecter les sensibilités locales, reli-
gieuses et culturelles que cela n’a été le cas jusqu’à présent. » (Compte
rendu des débats au Sénat, p. 2973.)

Il y a lieu de noter ici les expressions «l’autodétermination dans le cadre
de la souveraineté indonésienne», ainsi que «le respect ... des différentes
ethnies», «le respect ... des revendications formulées en matière de droits
de l’homme par des groupes particuliers», la prise de mesures «visant à
faire mieux respecter les sensibilités locales, religieuses et culturelles» du
peuple du Timor oriental et également «autonomie politique ou ... statut
spécial». Ce sont là des objectifs importants qui cadrent parfaitement
avec un certain type d’autodétermination. Mais cette déclaration ne satis-
fait pas entièrement aux exigences de la résolution 1541 (XV) de l’Assem-
blée générale. Le 7 février 1995, le ministre des affaires étrangères a
expliqué ce qu’il entendait par «dans le cadre de la souveraineté»:

«Avant 1975, l'Australie reconnaissait la souveraineté portugaise
sur le Timor oriental tout en reconnaissant en même temps le droit à

181
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 268

Pautodétermination du peuple du Timor. Il n’y a aucune différence
entre la situation à cette époque et celle d’aujourd’hui. La revendica-
tion d’un droit à l’autodétermination peut coexister avec une recon-
naissance de souveraineté. Nous avons reconnu la souveraineté por-
tugaise à cette époque — et, en fait, jusqu’en 1979, date à laquelle
nous avons formellement reconnu la souveraineté indonésienne, mais
nous avons également durant toute cette période reconnu le droit à
l’autodétermination du peuple du Timor oriental. » (Hansard, compte
rendu des débats au Sénat, base de données, p. 572.)

Le ministre a cette fois mentionné toutes les solutions possibles:

«[LPautodétermination peut aboutir à différents résultats, notam-
ment, bien sûr, à l’accession au statut d’Etat indépendant, mais éga-
lement à l’intégration à un Etat ou à une certaine forme d’associa-
tion avec lui, ou encore à un certain degré d’autonomie à l’intérieur
d’un autre Etat. Il me semble que cela est important.

Pour ce qui est du Timor oriental, l’Australie reconnaît que son
peuple a le droit de disposer de lui-même — de choisir effectivement
la façon dont il sera gouverné. Telle était la position de l'Australie
avant les événements de 1975 et elle n’a pas changé depuis lors.
L'Organisation des Nations Unies a certainement reconnu, dans le
cas du Timor oriental, qu’on ne saurait trouver de solution au pro-
bléme de l’autodétermination et aux autres problémes connexes sans
la coopération du Gouvernement indonésien...» (Ibid. )

La position adoptée dans la déclaration se fait donc plus restrictive dans
le cas du Timor oriental: l’autodétermination se réduit à choisir la forme
de gouvernement («la façon dont il sera gouverné»).

Erosion par suite de l'acceptation du fait accompli

141. Il faut remarquer qu’on ne saurait apprécier dans l’abstrait le-
parallélisme existant entre, d’une part, la reconnaissance de souveraineté
(quelle que soit la manière dont cette souveraineté a été acquise sur un
territoire) et, d’autre part, le soutien (fût-il verbal) à l’autodétermination.
La situation actuelle du Timor oriental se caractérise par un déséquilibre
entre ces deux éléments. La reconnaissance milite en faveur du caractère
permanent de l’incorporation tandis que l’autodétermination est en fait
suspendue. La reconnaissance fige la situation. Comme l’a dit M. George
H. Aldrich, conseiller juridique adjoint du département d’Etat des Etats-
Unis d'Amérique «{i]l reste ... à savoir ce que nous sommes tenus de faire
si ce droit [à l’autodétermination] n’est pas respecté comme nous pour-
rions le souhaiter.» (cité dans la duplique, par. 47). La question se pose
toujours. Les Etats-Unis d'Amérique, qui ont reconnu l’incorporation,
n’ont pas trouvé de réponse; ils agissent «sur la base de la situation de .
fait existante» (c’est-à-dire l’autorité indonésienne au Timor oriental)
(ibid. ).

182
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 269

C. La puissance administrante

La puissance administrante en tant que composante du statut du territoire

142. L'Australie affirme que «le chapitre XI de la Charte ne vise nul-
lement le concept de «puissance administrante» (duplique, par. 186).
Selon-elle, la pratique des Nations Unies «fait ressortir que l’expression
«puissance administrante», à la différence de l'expression «territoire non
autonome», n’a pas été considérée par l'Organisation des Nations Unies
comme un titre officiel ni une référence à un statut juridique propre»
(ibid., par. 185). Cela n’est pas exact. L'expression «puissance adminis-
trante», qui apparaît dans les résolutions de Organisation des Nations
Unies depuis plus de trente ans (depuis 1962), est une abréviation de
l'expression suivante figurant dans la Charte: «Les Membres des Nations
Unies qui ont ou qui assument la responsabilité d’administrer des terri-
toires dont les populations ne s’administrent pas encore complètement
elles-mêmes» (art. 73). Un tel Etat Membre, ou puissance administrante,
exerce une fonction qui fait partie du statut du territoire non autonome.
Cette fonction comporte des pouvoirs, droits et devoirs établis par le
droit et la pratique des Nations Unies. Le chapitre XI contient les règles
de base de la fonction de puissance administrante. Si l’on dit, à juste titre,
comme c’est aussi l’avis de Australie, que «le concept de «territoires
non autonomes» est tiré de la Charte des Nations Unies elle-même (voir
l'intitulé du chapitre XT) et qu’il est reconnu que ce statut correspond à
un statut juridique emportant des conséquences juridiques en droit inter-
national» (duplique, par. 185), la «puissance administrante» fait alors
inévitablement partie de ce «statut juridique»: au sens du chapitre XI, i
n’y a pas de «puissance administrante» en l’absence de territoire non
autonome et vice versa.

La puissance administrante en tant que souverain

143. Depuis la révolution démocratique du 25 avril 1974 (la «révo-
lution des œillets»), le Portugal a réaffirmé sa position selon laquelle il
n’a «aucune revendication territoriale sur le Timor oriental» (voir, par
exemple, le document des Nations Unies A/36/PV.6, par. 264). Cette
attitude met l’accent sur la prééminence des intérêts du Timor oriental.
C’est à ce dernier qu’il revient de décider de son avenir; le Portugal accep-
tera cette décision, y compris l'indépendance du Territoire si tel est le résul-
tat de l’exercice du droit à l’autodétermination.

144. Conformément à la loi constitutionnelle 7/74, le Timor oriental a
cessé de faire partie du «territoire national» au sens que la constitution
portugaise de 1933 donnait à cette notion. Cependant, la prééminence du
droit à l’autodétermination, avant qu’il n’ait été librement exercé, ne
signifie pas la renonciation à la souveraineté que le Portugal exerce sur le
Territoire depuis le XVI° siècle. L’abolition du régime de 1933 au titre
duquel les colonies faisaient partie du «territoire national» a créé, en
droit interne portugais, une différence entre ces colonies et le territoire

183
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 270

métropolitain, différence déjà prévue dans le droit des Nations Unies, en
particulier le chapitre XI de la Charte et la déclaration relative aux rela-
tions amicales (par. 53 ci-dessus). En droit international, la position au
regard de la souveraineté demeurait inchangée:

«sans préjudice pour la reconnaissance immédiate de l’«altérité» du
Territoire du Timor oriental et de la souveraineté de son peuple pour
définir librement son avenir politique, le Portugal s’est réservé ses
propres prérogatives de souveraineté et d’administration. I] s’agit
évidemment de toutes les prérogatives qui accompagnent, d’une
manière générale, l'exercice de la juridiction des Etats sur les terri-
toires qui leur appartiennent pleinement, à la seule exception des
prérogatives qui ne soient pas compatibles avec le statut de droit
international des territoires non autonomes. Ces prérogatives seraient
temporaires de par leur nature, puisqu'elles prendraient fin au terme
du processus de décolonisation. Cependant ce processus n’a pas
atteint son terme à la date prévue!! pour des raisons indépendantes
de la volonté du Portugal. Il faut donc entendre que le Portugal
maintient, de jure, sur le Timor oriental, tous les pouvoirs propres à
la juridiction d’un Etat sur l’un quelconque de ses territoires, à
condition qu’ils ne soient pas incompatibles avec P«altérité» du
Timor oriental et avec le droit à l’autodétermination du peuple timo-
réen.» (Réplique, par. 4.54.)

145. On peut ajouter que la renonciation à la souveraineté a parfois
abouti à l'apparition d’un territoire non soumis à la souveraineté d’un
Etat quelconque, ce territoire devenant une zone où l’élément de souve-
raineté étatique fait défaut (comme dans le cas, par exemple de la Ville
libre de Dantzig en application des traités de 1919 et 1920). Le statut d’un
territoire non autonome, en vertu de la Charte des Nations Unies, est dif-
férent. S’agissant des colonies d’outremer des pays occidentaux, ce statut
englobe PEtat administrant qui a la souveraineté sur la colonie. Aucune
renonciation à la souveraineté n’est d’autre part prévue dans les consti-
tutions post-révolutionnaires du Portugal, que ce soit en 1976 (art. 307),
en 1982 (art. 297) ou en 1989 (art. 293). Par ces dispositions, le Portugal
s’est imposé le devoir d’assurer les intérêts du peuple du Timor oriental,
sans se dépouiller lui-même de sa souveraineté.

146. Il est ici utile de distinguer entre la souveraineté et son exercice.
Ainsi qu’on l’a déjà rappelé, la déclaration relative aux relations amicales
prévoit que «le territoire d’une colonie ou d’un autre territoire non auto-
nome possède, en vertu de la Charte, un statut séparé et distinct de celui
du territoire [métropolitain] de l’Etat qui l’administre». La raison de ce
caractère séparé et distinct est l’autodétermination. Mais la disposition
citée ne vise pas à priver l'Etat du titre de souveraineté qu’il détenait

' Aux termes de l’article 5, paragraphe 1, de la loi constitutionnelle 7/75, la décolonisa-
tion devait prendre fin «le troisième dimanche d’octobre 1978».

184
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 271

avant l’adoption de la Charte et de la déclaration. L’Etat demeure sou-
verain. Ladite disposition prévoit des restrictions à l'exercice de la sou-
veraineté de l’État. Ces restrictions sont d’une grande portée. Le Portugal
s’est justement référé à ses «prérogatives de souveraineté» (par. 75 ci-
dessus), bien qu’il ait évité parfois le terme de «souveraineté» en décri-
vant sa position à l’égard du Timor oriental. Il a ainsi utilisé les termes
«juridiction» (CR 95/4, p. 10, par. 2, coagent, conseil et avocat du Por-
tugal, J. M. S. Correia) et «autorité» (CR 95/12, p. 44, par. 3, id). Le
Portugal explique néanmoins que:

«les puissances administrantes sont des Etats indépendants qui
conservent leurs attributs d’Etats lorsqu'ils agissent dans la sphère
internationale pour les territoires non autonomes de l’administration
desquels ils sont responsables» {ibid.).

Ces «attributs» ne correspondent à rien de plus que la souveraineté,
dont l'exercice a été restreint en faveur de l’autodétermination du peuple
concerné. Le Portugal souligne que le peuple du territoire «est le détenteur
de la souveraineté inhérente à la capacité de décider par lui-même de son
futur statut juridique international» (CR 95/4, p. 13, par. 6, id.) et que
«le droit international de la décolonisation a dévolu la souveraineté sur
ces territoires à leurs propres populations» (CR 95/12, p. 44, par. 3, id.).
Conformément au droit international, ces arguments doivent être com-
pris comme visant l’autodétermination: c’est le peuple qui décide de son
exercice; mais le «peuple» en tant que détenteur de la «souveraineté» est
un concept qui, tout au moins en partie, dépasse le domaine du droit.

Continuité de la qualité de puissance administrante du Portugal

147. Le Portugal demeure la Puissance administrante du Territoire du
Timor oriental. Cette qualité du Portugal a été expressément corroborée
par la résolution 384 (1975) du Conseil de sécurité et par les résolutions
3485 (XXX), 34/40, 35/27, 36/50 et 37/30 de l’Assemblée générale. Elle a été
implicitement réaffirmée dans plusieurs autres résolutions (voir ci-dessus
par. 22). Dans la résolution 384 (1975), le Conseil de sécurité a regretté
«que le Gouvernement portugais ne se soit pas pleinement acquitté des
responsabilités qui lui incombent en tant que puissance administrante du
Territoire aux termes du chapitre XI de la Charte». Cette déclaration n’a
entraîné aucune modification des responsabilités du Portugal; au
contraire, il a été demandé à celui-ci, en tant que puissance adminis-
trante, «de coopérer pleinement avec l'Organisation des Nations Unies».
Bien qu’il ait perdu le contrôle territorial du Timor oriental, le Portugal a
ainsi été confirmé dans sa mission et dans ses fonctions. ;

148. La question de la souveraineté est liée à la question de la conti-
nuité. Ainsi qu’il a été expliqué aux paragraphes 144 et 145, c’est l'Etat
qui a la souveraineté sur la colonie qui, aux termes du chapitre XI de la
Charte, devient et demeure la Puissance administrante. C’est une consé-
quence automatique du fait même d’être souverain et partie à la Charte,

185
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 272

c’est-à-dire Membre de l'Organisation. On n’est ni «nommé» ni élu à
cette «fonction» d’autorité chargée de l'administration. Mais il convient
de ne pas confondre souveraineté et contrôle factuel et effectif sur le ter-
ritoire. Un tel contrôle ne confère pas en soi à celui qui l’exerce la qualité
de puissance administrante.

149. Lors de l'invasion par l'Indonésie, l'Australie a reconnu ce qui
suit: «Assurément, le Portugal conserve la responsabilité en droit.»
(Nations Unies, Documents officiels du Conseil de sécurité, 1865° séance,
16 décembre 1975, par. 101). Mais l’Australie a modifié sa position quel-
que temps plus tard.

150. Le fait que l’Assemblée n’ait pas, comme dans sa résolution
3458 A (XXX) sur le Sahara occidental, mentionné expressément «la res-
ponsabilité de la puissance administrante et celle de l'Organisation des
Nations Unies en ce qui concerne la décolonisation du territoire» n’a pas
d'importance. La résolution sur le Timor oriental confirme cette «respon-
sabilité» en utilisant d’autres termes.

151. L'Australie admet que «le Portugal est peut-être la Puissance
administrante pour certaines fins de l'Organisation des Nations Unies»
(duplique, par. 98). La perte du contrôle du Territoire en question a certes
eu pour résultat de faire disparaître en fait l’administration portugaise
sur place. Il peut y avoir lieu de traiter avec Etat qui exerce le contrôle
effectif en ce qui concerne certaines questions particulières (voir l'affaire
des Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie {Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, avis consultatif, CI.J. Recueil
1971, p. 56, par. 125).

152. Mais invasion étrangère n’a pas éliminé tous les éléments cons-
titutifs de la compétence de l’administrateur légitime. En outre, il n’existe
pas non plus un droit pour les autres Etats de reconnaître «qu’il y a eu
changement de l'Etat administrant ce territoire» (voir, dans le sens
contraire, duplique, par. 183). Ce changement est une question qui reléve
exclusivement de la compétence de FOrganisation des Nations Unies.
Aussi longtemps que l’Organisation n’a pas pris une nouvelle décision, la
qualité de puissance administrante se maintient, juridiquement intacte,
nonobstant la perte de contrôle du territoire.

153. L'Australie soutient que

«Le Portugal ne fit aucune tentative pour prévenir ou repousser
l'intervention militaire indonésienne. Le repli de son administration
sur Atauro en août 1975, son inaction pendant qu'elle se trouvait
dans cette ile, et son départ d’Atauro le lendemain de lintervention
indonésienne en décembre 1975 constituaient manifestement un
abandon par le Portugal de ses responsabilités de Puissance adminis-
trante.» (Contre-mémoire, par. 41.)

154, On ne saurait accepter cette interprétation. Le repli sur Atauro
était dicté par des raisons de sécurité, Dili ayant été prise par les forces du
FRETILIN (ci-dessus par. 14). Matériellement éloignées de la capitale,

186
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 273

les autorités portugaises n’ont pu être mêlées aux combats entre les fac-
tions du Timor oriental. Ii fallait d’ailleurs éviter qu’elles le fussent, dans
l’intérêt de administration du Timor oriental. Quant à l’invasion indo-
nésienne, le Portugal ne disposait pas au Timor oriental de troupes lui
permettant d’opposer la moindre résistance: le gouverneur n’avait plus à
sa disposition que deux sections de parachutistes. Indépendamment de
cette impossibilité matérielle d’agir, il était probablement de l’intérêt de
toutes les parties concernées de ne pas étendre ni d’intensifier les opéra-
tions militaires. Lorsque l’invasion a eu lieu, le Portugal n’a pas eu
d'autre choix que de retirer ses fonctionnaires du Timor oriental. Mais ce
retrait n’équivalait pas et ne pouvait pas équivaloir à l’abandon de la
fonction de puissance administrante. Et ce, premièrement, parce que le
Portugal n'avait nullement l'intention de renoncer à cette fonction et,
deuxièmement, parce qu'aucune puissance administrante n’a le pouvoir
de renoncer à sa qualité sans que l'Organisation des Nations Unies n’y
consente. Un acte unilatéral en ce sens n’aurait pas d'effet juridique.
L'action menée au niveau international par le Portugal au sein de l’Orga-
nisation des Nations Unies à la suite de l’invasion prouve amplement
qu’il avait décidé de continuer à exercer ses fonctions de puissance admi-
nistrante. En même temps, l'Organisation n’a pas déchargé le Portugal de
ses obligations.

155. Il serait erroné de prétendre que le Portugal a perdu sa qualité de
puissance administrante du fait que certaines résolutions ont passé cette
qualité sous silence ou que les organes politiques de l'Organisation des
Nations Unies ont cessé d’adopter des résolutions sur le Timor oriental.
Ce statut ne pouvait étre changé que par une décision expresse, notam-
ment la reconnaissance qu’un autre Etat (à savoir I’Indonésie) assumait
désormais la responsabilité du Territoire. Tel n’a pas été le cas jusqu’a
présent.

V. CONCLUSION

156. La décision de la Cour, selon laquelle celle-ci ne peut pas exercer
sa juridiction dans l’affaire du Timor oriental, ne doit pas être considérée
comme affaiblissant le concept de territoire non autonome, même s’il
aurait été bon qu’elle insistât davantage sur le fond de la question.
Aujourd’hui la liste de ces territoires dressée par l’Organisation des
Nations Unies est courte puisque le processus de décolonisation arrive à
son terme. Mais le chapitre de la non-autonomie n’est pas encore clos
pour autant: les idéologies, les régimes politiques et de nombreux pays
sont en pleine transition et en cours de transformation. La stratégie du
droit exige que les institutions anciennes (comme le chapitre XI de la
Charte) s'adaptent aux nouveaux défis. Il serait donc préférable que la
Cour exerce sa compétence: préférable dans l’optique de l’évolution
actuelle, préférable aussi pour la primauté du droit.

157. Il est à regretter que le dispositif de l’arrêt ne cite pas comme élé-

187
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 274

ments pertinents l’interdiction du recours à la force; la non-reconnais-
sance; l’autodétermination des peuples; le statut du Timor oriental selon
le droit des Nations Unies, y compris la règle voulant que seule l’Orga-
nisation puisse modifier ce statut; la position du Portugal en tant que
puissance administrante; l'obligation qu’ont les Etats de respecter ce
statut, en particulier l’obligation pour les Etats qui concluent certains
arrangements avec le gouvernement exerçant son contrôle sur le terri-
toire, lorsque ces arrangements sont d’une certaine importance politique
et juridique, de consulter le Portugal, les représentants du peuple du
Timor oriental et l'Organisation des Nations Unies. Il est non seulement
approprié, mais aussi hautement significatif, que dans l’exposé des motifs
l’arrêt affirme certains de ces principes. Mais le sujet est trop important
pour faire l’objet d’un exposé prudent des motifs. La fonction et la res-
ponsabilité de la Cour sont également concernées.

158. Cette affaire offrait l’occasion d'apprécier les activités d’un
Membre des Nations Unies sous l’angle de la Charte. La question revêt
une importance capitale dans le contexte de la crise que traverse actuelle-
ment l'Organisation et, plus généralement, dans le climat actuel, carac-
térisé partout dans le monde par l’affaiblissement du respect du droit.

159. Le comportement de l'Australie, comme de tout autre Etat
Membre, peut être évalué à la lumière des résolutions de l'Organisation
des Nations Unies. Logiquement, cette évaluation ne présuppose pas ni
n’exige que l’on examine d’abord la licéité du comportement d’un autre
pays. Les Etats membres ont, envers les Nations Unies, des obligations
qui revêtent souvent un caractère individuel et qui ne dépendent pas des
actes passés ou présents d’un autre Etat. Dans cette mesure, la Cour a
compétence. Il n’y a en l’occurrence aucune condition préalable obliga-
toire. La Cour, organe judiciaire principal de l'Organisation des Nations
Unies, ne saurait refuser de procéder à une telle évaluation quand le dif-
férend porté devant elle relève du paragraphe 2 de l’article 36 de son Sta-
tut. En revanche, à cause de la non-participation de l’Indonésie, la Cour
n’a pas compétence en l’espèce pour se prononcer sur le comportement
de cet Etat.

160. Il a été affirmé que puisque l’Australie reconnaît le droit à l’auto-
détermination du peuple du Timor oriental, il n’y a pas, pour la Cour,
matière à décision. Ce n’est pas le cas. Le Portugal a soulevé plusieurs
questions concernant ce droit; d’autres aspects du statut du Territoire
ont été également discutés. Et dans la présente opinion j'ai tenté de mon-
trer qu’à cet égard plusieurs points restent à éclaircir. La Cour devrait
par conséquent statuer. Une partie du dispositif de l’arrêt devrait porter
sur le fond, ou du moins sur certains aspects de celui-ci.

161. On a mis en doute l'efficacité d’un tel arrêt. Qu’il me soit main-
tenant permis de traiter d’un argument précis fondé sur des considéra-
tions d’«opportunité judiciaire» et auquel on semble devoir accorder un
certain poids, à savoir que l’arrêt ne serait pas susceptible d'exécution.
On a fait remarquer que la présente affaire est, à cet égard, différente de
l'affaire du Cameroun septentrional puisque le Portugal ne demande pas

188
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 275

Pannulation du traité relatif au «Timor Gap». Pourquoi serait-il inop-
portun que la Cour examine le comportement de l’Australie, c’est-à-dire
le fait que celle-ci a négocié, conclu et mis en œuvre le traité? Une déci-
sion à cet égard serait-elle inexécutable? La mise en œuvre du traité
s'effectue au quotidien. Ce qui se produit après le prononcé de l’arrêt ne
relève pas des fonctions de la Cour, mais il n’y a aucune raison de penser
que l’arrét ne serait pas exécuté. La loyauté de l’Australie envers la Cour
a été reconnue.

162. La Cour administre la justice dans les limites du droit. Dans la
présente affaire nous avons, d’une part, l’insistance avec laquelle on in-
voque les intérêts nationaux — légitimes, il est vrai — et la Realpolitik:
on nous a dit que la reconnaissance de la conquête était inévitable. Mais
on invoque, d’autre part, la défense du principe de l’autodétermination, le
principe de l’interdiction du recours à la force militaire, la protection des
droits de l’homme du peuple du Timor oriental et enfin, et ce n’est pas le
moins important, la défense des procédures de l’Organisation des Nations
Unies pour la résolution des problèmes nés de la colonisation par des
pays d'Europe occidentale, en l’occurrence le Portugal. L’on peut dire
sans crainte de se tromper qu’en cette affaire le Portugal ne poursuit pas
ses propres intérêts nationaux. Il ne veut pas être le souverain du Timor
oriental, ou en obtenir des avantages divers, notamment maritimes. Sa
position est tout à fait à l’opposé de l’égoïsme. Le Portugal a embrassé
une grande cause. Cela aurait dû être reconnu par la Cour, dans les
limites que dicte l'opportunité judiciaire. Comment cette cause a-t-elle
pu étre rejetée pour des arguments discutables touchant la compétence?

163. Quels sont les devoirs des Etats tiers (notamment l’Australie) à
lPégard du Timor oriental? Premièrement, ne rien faire qui puisse porter
atteinte au statut du Territoire ou l’affaiblir, y compris en ce qui concerne
l'exercice par son peuple du droit à l’autodétermination. Deuxièmement,
lorsqu'un Etat tiers (c’est-à-dire un Etat qui n’est ni la puissance admi-
nistrante ni l’Etat qui contrôle en fait le territoire) conclut un traité ou
passe un accord concernant les intérêts du territoire et/ou de son peuple,
cet Etat doit prendre particulièrement soin de protéger lesdits intérêts,
dans la mesure où il est à même de le faire. On peut dire que ce devoir est
inclus dans l’exhortation du Conseil de sécurité, qui demandait à «tous
les Etats et toutes les parties intéressées de coopérer pleinement avec
l'Organisation des Nations Unies dans ses efforts pour apporter une solu-
tion pacifique à la situation existante et faciliter la décolonisation du Ter-
ritoire» (résolution 384 (1975), par. 4, et résolution 389 (1976), par. 5; ces
résolutions ont été reprises par Assemblée générale en 1976-1978). En ce
qui concerne le Timor oriental, compte tenu des circonstances (y compris
la situation en matière de droits de l’homme), un Etat tiers a l’obligation
de consulter la Puissance administrante et les représentants légitimes du
Territoire. Enfin, certains autres devoirs peuvent découler tant de la
situation juridique que de la situation de fait du territoire; ces devoirs
peuvent être dictés par des considérations diverses, y compris l’apparte-
nance de l'Etat tiers en question à la même région:

189
TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 276

164. Il fallait, il est vrai, protéger les intérêts maritimes légitimes de
l'Australie. Mais étant donné que ceux-ci concernent également une zone
maritime du Timor oriental, le statut de ce territoire mettait l’Australie
dans l’obligation de prendre contact à cet égard avec l’Organisation des
Nations Unies et/ou la Puissance administrante.

165. La négociation, la conclusion et l'exécution par l’Australie du
traité relatif au «Timor Gap» sont soumis à l'exigence de conformité aux
règles et normes juridiques qui découlent du devoir de respecter le statut
du Territoire, notamment l'impératif de l’autodétermination. Selon le
résultat de cette analyse, la responsabilité pourrait effectivement être
engagée. Ainsi, le traité relatif au «Timor Gap» est muet sur tout avan-
tage matériel que pourrait en tirer le peuple du Timor oriental et qui
pourrait lui être attribué. En vertu du droit des Nations Unies, une
grande partie des ressources couvertes par le traité appartient à ce peuple.
Comment sera-t-il dédommagé?

166. Les devoirs auxquels je fais référence dans les paragraphes précé-
dents sont indépendants de la relation bilatérale entre les parties au traité
relatif au «Timor Gap» et ne concernent pas cette relation. Ils ont trait
au statut du Territoire et à la compétence de la Puissance administrante
en tant que gardienne de ce statut. Ii s’agit 14 d’un point qui relève
du droit et des résolutions des Nations Unies; ce droit et ces résolutions
doivent être appliqués par la Cour. L'Australie a assuré celle-ci qu’en
concluant le traité relatif au « Timor Gap» elle a aussi protégé les droits
et les intérêts du Timor oriental. La Cour est compétente pour vérifier
Pexactitude des assurances ainsi données.

167. Pour conclure: la Cour a compétence en l’espéce et les demandes
du Portugal sont recevables. Il ne serait nullement inopportun d’exami-
ner l’affaire au fond. Un arrét sur le fond aurait pu étre rendu dans le
sens suivant:

1) L’Organisation des Nations Unies a continué de reconnaitre au Por-
tugal la qualité de puissance administrante du Timor oriental. Par
conséquent, le Portugal a qualité pour agir devant la Cour au nom
du Timor oriental.

2) Le statut de Territoire non autonome du Timor oriental, et le droit
de son peuple à l’autodétermination, y compris son droit à la souve-
raineté permanente sur ses richesses et ses ressources naturelles,
reconnus par les Nations Unies, imposent à tous les Membres de
l'Organisation de les respecter. La Cour note qu’en l’instance l’Aus-
tralie a formellement déclaré qu’elle considère le Timor oriental
comme un territoire non autonome et qu’elle reconnaît le droit de
son peuple à disposer de lui-même.

3) Toute modification du statut du Timor oriental ne peut se faire
qu’en vertu d’une décision de l'Organisation des Nations Unies.
Selon le droit des Nations Unies, aucun recours à la force ou acte de
reconnaissance par un ou plusieurs Etats ne peut suffire à modifier le
statut du Territoire.

190
4)

5)

6)

7)

8)

9)
10)

TIMOR ORIENTAL (OP. DISS. SKUBISZEWSKI) 277

L'Australie devrait s'acquitter des obligations qui découlent de
l'alinéa 2 ci-dessus, conformément au droit et aux résolutions de
lOrganisation des Nations Unies. Ses intérêts nationaux ne sau-
raient l'empêcher de respecter ses obligations.

Le Portugal est la Puissance administrante du Timor oriental et
l'Australie, comme tout autre Etat, a le devoir de respecter cette qua-
lité du Portugal. La perte par le Portugal de l’administration territo-
riale du Timor oriental ne le prive pas des autres attributs de sa
compétence qui sont pertinents en l’espèce. Il n’a pas renoncé à ses

responsabilités de Puissance administrante. Le Portugal demeure

investi de la «mission sacrée» au titre du chapitre XI de la Charte.
En protégeant ses droits et intérêts maritimes, l’Australie ne saurait
se soustraire aux devoirs qui lui incombent du fait du statut du
Timor oriental, et qui comprennent notamment l’obligation de res-
pecter la compétence de la Puissance administrante, et d’en tenir
compte. Le fait qu’un autre Etat ou que d’autres Etats n’aient pas
respecté la fonction de la puissance administrante ne dispense pas
l'Australie de s'acquitter de ses devoirs.

L'Australie n’a eu recours à aucun des mécanismes qu’offrait ’Orga-
nisation des Nations Unies et notamment elle n’a procédé à aucune
consultation sur la négociation du traité relatif au «Timor Gap»
ainsi que sur la question de savoir comment le traité pourrait être
appliqué sans porter préjudice au peuple du Timor oriental. Elle
avait notamment l’obligation de procéder, au moins dans une cer-
taine mesure, à des consultations avec la Puissance administrante et
les représentants du peuple du Timor oriental. Elle n’en a rien fait et
elle en porte la responsabilité.

A certains égards (al. 7), le comportement de l’Australie n’a pas été
conforme aux devoirs (obligations) qui lui incombaient d’après le
droit des Nations Unies concernant le statut du Timor oriental. Une
décision de la Cour en ce sens constituerait en soi une satisfaction
appropriée. La Cour pourrait notamment ordonner à l'Australie de
respecter intégralement les droits du peuple du Timor oriental dans
l'application et la mise en œuvre dudit traité relatif au «Timor Gap»,
pour le jour où ce peuple exercera son droit à l’autodétermination.
Il n’y a actuellement aucune preuve d’un préjudice matériel; on ne
saurait donc imposer à l'Australie une obligation de réparation.

Le traité ne serait pas opposable à un Timor oriental devenu indé-
pendant ou autonome.

(Signé) Krzysztof SKUBISZEWSKI.

191
